Exhibit 10.6

Execution Version

Published CUSIP Number: 15200VAC1

Revolving Credit CUSIP Number: 15200VAD9

 

 

 

REVOLVING CREDIT AGREEMENT

DATED AS OF MAY 1, 2013

BY AND AMONG

CENTERPOINT ENERGY FIELD SERVICES LP,

THE LENDERS

AND

CITIBANK, N.A.

AS ADMINISTRATIVE AGENT

AND

UBS SECURITIES LLC

AS SYNDICATION AGENT

AND

JPMORGAN CHASE BANK, N.A. AND WELLS FARGO BANK, N.A.

AS CO-DOCUMENTATION AGENTS

 

 

 

CITIGROUP GLOBAL MARKETS INC., UBS SECURITIES LLC, J.P. MORGAN

SECURITIES LLC AND WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

Section 1.1. Certain Defined Terms

     1   

Section 1.2. Other Definitions and Provisions

     27   

Section 1.3. Rounding

     28   

Section 1.4. References to Agreement and Laws

     28   

Section 1.5. Times of Day

     28   

Section 1.6. Facility LC Amounts

     28   

ARTICLE II. THE CREDITS

     28   

Section 2.1. Commitment

     28   

Section 2.2. Repayment; Termination

     29   

Section 2.3. Ratable Loans

     29   

Section 2.4. Types of Advances

     29   

Section 2.5. Commitment Fee; Reductions in Aggregate Commitment

     29   

Section 2.6. Minimum Amount of Each Advance

     29   

Section 2.7. Prepayments

     30   

Section 2.8. Method of Selecting Types and Interest Periods for New Advances
(other than Swing Line Loans)

     30   

Section 2.9. Conversion and Continuation of Outstanding Advances

     31   

Section 2.10. Changes in Interest Rate, etc

     31   

Section 2.11. Rates Applicable After Event of Default

     32   

Section 2.12. Method of Payment

     32   

Section 2.13. Noteless Agreement; Evidence of Indebtedness

     32   

Section 2.14. Telephonic Notices

     33   

Section 2.15. Interest Payment Dates; Interest and Fee Basis

     33   

Section 2.16. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions

     34   

Section 2.17. Lending Installations

     34   

Section 2.18. Non-Receipt of Funds by the Agent

     34   

Section 2.19. Replacement of Lender

     34   

Section 2.20. Facility LCs

     35   

Section 2.21. Extension of Scheduled Revolving Credit Maturity Date

     42   

Section 2.22. Increase of Aggregate Commitment

     43   

Section 2.23. Swing Line Loans

     44   

Section 2.24. Defaulting Lenders

     47   

Section 2.25. Obligations of Lenders

     50   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III. YIELD PROTECTION; TAXES

     50   

Section 3.1. Yield Protection

     50   

Section 3.2. Changed Circumstances Affecting Eurodollar Rate Availability

     52   

Section 3.3. Laws Affecting Eurodollar Rate Availability

     52   

Section 3.4. Funding Indemnification

     53   

Section 3.5. Taxes

     53   

Section 3.6. Lender Statements; Survival of Indemnity

     57   

Section 3.7. Alternative Lending Installation

     57   

ARTICLE IV. CONDITIONS PRECEDENT

     58   

Section 4.1. Initial Credit Extension

     58   

Section 4.2. Each Credit Extension

     60   

Section 4.3. Each Increase or Extension of the Commitments

     61   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     61   

Section 5.1. Existence and Standing

     61   

Section 5.2. Authorization and Validity; Enforceability

     61   

Section 5.3. No Conflict

     62   

Section 5.4. Government Consents

     62   

Section 5.5. Compliance with Laws

     62   

Section 5.6. Financial Statements

     62   

Section 5.7. Material Adverse Change

     63   

Section 5.8. OFAC

     63   

Section 5.9. Litigation

     63   

Section 5.10. Subsidiaries

     63   

Section 5.11. Margin Stock

     63   

Section 5.12. ERISA

     63   

Section 5.13. Investment Company Act

     63   

Section 5.14. Accuracy of Information

     64   

Section 5.15. Solvency

     64   

Section 5.16. Taxes

     64   

Section 5.17. Title to Properties

     64   

Section 5.18. No Violation

     64   

ARTICLE VI. AFFIRMATIVE COVENANTS

     65   

Section 6.1. Reporting

     65   

Section 6.2. Use of Proceeds and Facility LCs

     67   

Section 6.3. Notice of Default

     67   

Section 6.4. Maintenance of Existence

     67   

Section 6.5. Taxes

     67   

Section 6.6. Insurance

     67   

Section 6.7. Compliance with Laws

     67   

Section 6.8. Maintenance of Properties

     68   

Section 6.9. Inspection; Keeping of Books and Records

     68   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

     68   

Section 7.1. Fundamental Changes

     68   

Section 7.2. Asset Sales

     69   

Section 7.3. Indebtedness

     69   

Section 7.4. Liens

     70   

Section 7.5. Affiliate Transactions

     73   

Section 7.6. Excluded Subsidiaries

     74   

Section 7.7. Restricted Payments

     74   

Section 7.8. Nature of Business

     74   

Section 7.9. Restrictive Agreements

     74   

Section 7.10. Limitation on Amending Certain Documents

     75   

Section 7.11. Consolidated Leverage Ratio

     75   

Section 7.12. Interest Coverage Ratio

     75   

ARTICLE VIII. EVENTS OF DEFAULT, ACCELERATION AND REMEDIES

     76   

Section 8.1. Events of Default

     76   

Section 8.2. Acceleration/Remedies

     78   

Section 8.3. Preservation of Rights

     80   

ARTICLE IX. GENERAL PROVISIONS

     80   

Section 9.1. Amendments

     80   

Section 9.2. Survival of Representations

     81   

Section 9.3. Governmental Regulation

     81   

Section 9.4. Headings

     82   

Section 9.5. Entire Agreement

     82   

Section 9.6. Several Obligations; Benefits of this Agreement

     82   

Section 9.7. Expenses; Indemnification

     82   

Section 9.8. Numbers of Documents

     83   

Section 9.9. Accounting

     83   

Section 9.10. Severability of Provisions

     83   

Section 9.11. Nonliability; Waiver of Consequential Damages

     84   

Section 9.12. Confidentiality

     84   

Section 9.13. Lenders Not Utilizing Plan Assets

     85   

Section 9.14. Nonreliance

     85   

Section 9.15. Disclosure

     85   

Section 9.16. USA Patriot Act

     86   

Section 9.17. Excluded Subsidiaries

     86   

Section 9.18. Counterparts

     86   

Section 9.19. Removal of Lender

     86   

Section 9.20. Notices

     87   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X. THE AGENT

     87   

Section 10.1. Appointment and Authority

     87   

Section 10.2. Rights as a Lender

     88   

Section 10.3. Exculpatory Provisions

     88   

Section 10.4. Reliance by the Agent

     89   

Section 10.5. Delegation of Duties

     89   

Section 10.6. Resignation of Agent

     89   

Section 10.7. Non-Reliance on Agent and Other Lenders

     91   

Section 10.8. No Other Duties, etc

     91   

Section 10.9. Agent, Arrangers and Co-Documentation Agent Fees

     91   

Section 10.10. Reimbursement and Indemnification

     91   

Section 10.11. Agent May File Proofs of Claim

     92   

Section 10.12. Trust Indenture Act

     93   

ARTICLE XI. SETOFF; RATABLE PAYMENTS

     93   

Section 11.1. Setoff

     93   

Section 11.2. Ratable Payments

     93   

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     94   

Section 12.1. Successors and Assigns

     94   

Section 12.2. Participations

     94   

Section 12.3. Assignments

     96   

Section 12.4. Dissemination of Information

     98   

Section 12.5. Tax Certifications

     98   

Section 12.6. No Liability of General Partner

     98   

ARTICLE XIII. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     99   

Section 13.1. CHOICE OF LAW

     99   

Section 13.2. CONSENT TO JURISDICTION

     99   

Section 13.3. WAIVER OF JURY TRIAL

     99   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Pricing Schedule

 

Schedule 1.1   —    Existing Letter of Credit Schedule 5.7   —    Material
Adverse Change Schedule 5.9   —    Litigation Schedule 5.10   —    Subsidiaries
Schedule 7.3   —    Indebtedness Schedule 7.4   —    Liens Schedule 7.5   —   
Affiliate Transactions EXHIBITS Exhibit A   —    Form of Assignment and
Assumption Agreement Exhibit B   —    Form of Commitment Increase Agreement
Exhibit C-1   —    Form of LC Application for Citibank, N.A. Exhibit C-2   —   
Form of LC Application for UBS AG, Stamford Branch Exhibit C-3   —    Form of LC
Application for Wells Fargo Bank, National Association Exhibit C-4   —    Form
of LC Application for JPMorgan Chase Bank, N.A. Exhibit D   —    Form of
Promissory Note Exhibit E-1   —    Form of U.S. Tax Compliance Certificate
(Lender; Not Partnership) Exhibit E-2   —    Form of U.S. Tax Compliance
Certificate (Participant; Not Partnership) Exhibit E-3   —    Form of U.S. Tax
Compliance Certificate (Participant; Partnership) Exhibit E-4   —    Form of
U.S. Tax Compliance Certificate (Lender; Partnership) Exhibit F   —    Form of
Compliance Certificate Exhibit G   —    Form of Borrowing Notice Exhibit H   —
   Form of Conversion/Continuation Notice

 

-v-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of May 1, 2013, is by and among
CenterPoint Energy Field Services LP, a Delaware limited partnership (the
“Borrower”), the lenders from time to time party hereto (the “Lenders”), the LC
Issuers (as defined below) from time to time party hereto, Citibank, N.A., a
national banking association, as Agent, UBS Securities LLC, as Syndication
Agent, and JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association,
as Co-Documentation Agents.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has requested, and, subject to the terms and conditions
hereof, the Lenders have agreed, to extend certain credit facilities to the
Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1. Certain Defined Terms. As used in this Agreement:

“2013 Term Loan Facility” means that certain Term Loan Agreement dated as of
May 1, 2013 by and among the Borrower, the lenders party thereto and Citibank,
N.A., as agent.

“Accounting Changes” is defined in the term “GAAP”.

“Acquisition Period” means a period commencing with the date on which payment of
the purchase price for a Specified Acquisition is made and ending on the earlier
of (a) the last day of the second fiscal quarter following the fiscal quarter in
which such payment is made, and (b) the date on which the Borrower notifies the
Agent that it desires to end the Acquisition Period for such Specified
Acquisition; provided, that, (i) once any Acquisition Period is in effect, the
next Acquisition Period may not commence until the termination of such
Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect (and before giving effect to
any subsequent Acquisition Period), the Borrower must be in compliance with
Section 7.11 and, if applicable, Section 7.12 and no Default or Event of Default
shall have occurred and be continuing.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.

“Advance” means a borrowing consisting of Loans of the same Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
the same Interest Period is in effect. The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise; provided that no Person shall be deemed to be
an Affiliate of the Borrower or any of its Subsidiaries solely as a result of
such Person being an Affiliate of ArcLight Capital Partners, LLC or any of its
Affiliates.

“Agent” means Citibank in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as it may be increased or reduced from time to time pursuant to the
terms hereof. The initial Aggregate Commitment on the Closing Date is One
Billion Four Hundred Million and 00/100 Dollars ($1,400,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders at such time.

“Agreement” means this Revolving Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means GAAP applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.6, as
may be modified in connection with any Accounting Changes.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Eurodollar Rate (as
determined without reference to clause (b) of the definition thereof) for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, respectively.

“Applicable Fee Rate” means, at any time, with respect to the Commitment Fee,
(a) until the time that the Borrower first obtains a Designated Rating from any
Rating Agency, the percentage rate per annum which is applicable at such time to
the Commitment Fee as set forth in the Leverage-Based Pricing Grid on the
Pricing Schedule, and (b) at any time from and after the date when the Borrower
first obtains a Designated Rating from any Rating Agency, the percentage rate
per annum which is applicable at such time to the Commitment Fee as set forth in
the Ratings-Based Pricing Grid on the Pricing Schedule.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means, (a) until the time that the Borrower first obtains a
Designated Rating from any Rating Agency, with respect to Advances of any Type
at any time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Leverage-Based Pricing Grid
set forth in the Pricing Schedule and (b) at any time from and after the date
when the Borrower first obtains a Designated Rating from any Rating Agency, with
respect to Advances of any Type at any time, the percentage rate per annum which
is applicable at such time with respect to Advances of such Type as set forth in
the Ratings-Based Pricing Grid set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ArcLight” means, collectively, Bronco Midstream Holdings, LLC and Bronco
Midstream Holdings II, LLC, each a Delaware limited liability company.

“Arrangers” means each of CGMI, UBS Securities, J.P. Morgan Securities LLC and
Wells Fargo Securities, LLC, and each of their respective successors, each in
its capacity as a Joint Lead Arranger and Joint Bookrunner.

“Assignment and Assumption Agreement” means an assignment agreement in the form
of Exhibit A or in such other form as may be agreed to by the Agent and the
other parties thereto.

“Authorized Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, an assistant treasurer, or the controller of the
General Partner (or, if at such time the Borrower has any such officers, of the
Borrower) and, other than with respect to determining whether such Person has
knowledge of any event for purposes hereof, such other representatives of the
Borrower as may be designated by any one of the foregoing Persons with the
consent of the Agent.

“Base Rate” means, for any day, a rate per annum equal to (a) the Alternate Base
Rate for such day plus (b) the Applicable Margin.

“Base Rate Advance” means an Advance which bears interest at a rate determined
by reference to the Base Rate.

“Base Rate Loan” means a Loan which bears interest at a rate determined by
reference to the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or for
purposes of determining the interest rate for any Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate, any day that is
a Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person similar rights with respect to the issuing Person.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Collateral Account” means a deposit account in which the Agent has a valid
and perfected first priority security interest pursuant to documentation in form
and substance reasonably satisfactory to the Agent, established or utilized for
the purpose of holding Cash Collateral of the Borrower.

“Cash Collateralize” means to pledge in favor of, and deposit with or deliver
to, the Agent (in the case of the Borrower, to the Cash Collateral Account), for
the benefit of one or more of the LC Issuers or Lenders, as collateral for LC
Obligations or obligations of the Lenders to fund participations in respect of
LC Obligations, cash or deposit account balances or, if the Agent and the
applicable LC Issuer shall agree, in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the applicable LC Issuer. “Cash Collateral”, in
such context, shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“CEFS LLC” means CenterPoint Energy Field Services, LLC, a Delaware limited
liability company.

“CenterPoint Energy” means CenterPoint Energy, Inc., a Texas corporation.

“CenterPoint Energy Credit Facility” means that certain Credit Agreement dated
as of September 9, 2011 among CenterPoint Energy, the banks and other financial
institutions from time to time parties thereto, Bank of America, N.A. and The
Royal Bank of Scotland PLC, as co-syndication agents, Barclays Bank PLC,
Citibank, N.A., Deutsche Bank Securities Inc. and Wells Fargo Bank, National
Association, as co-documentation agents, and JPMorgan Chase Bank, N.A., as
administrative agent.

 

-4-



--------------------------------------------------------------------------------

“CERC” means CenterPoint Energy Resources Corp., a Delaware corporation.

“CERC Credit Facility” means that certain Credit Agreement dated as of
September 9, 2011 among CERC, the banks and other financial institutions from
time to time parties thereto, Bank of America, N.A. JPMorgan Chase Bank, N.A.
and The Royal Bank of Scotland plc, as co-syndication agents, Barclays Bank PLC,
Deutsche Bank Securities Inc. and Wells Fargo Bank, National Association, as
co-documentation agents, and Citibank, N.A., as administrative agent.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means the occurrence of one or more of the following events:

(a) OGE and CenterPoint Energy cease to collectively own, directly or
indirectly, at least 51% of the outstanding Voting Stock of the General Partner
in the aggregate,

(b) the General Partner shall cease to be the general partner of the Borrower,

(c) the acquisition by any Person or “group” (within the meaning of Rule 13d-5
of the Exchange Act) (other than OGE or CenterPoint Energy) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act), directly or
indirectly, of Voting Stock (or other Capital Stock convertible into such Voting
Stock) representing 49% or more of the combined voting power of all Voting Stock
of the General Partner in the aggregate, or

(d) during any period of twelve consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the General Partner
cease to be individuals who are Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or any
applicable foreign regulatory authority, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued and shall be referred to herein as a “Specified
Change”.

“Citibank” means Citibank, N.A. and its successors.

“Closing Date” means May 1, 2013.

“Closing Date SEC Reports” means, collectively, (i) the Annual Report on Form
10-K of OGE, the Annual Report on Form 10-K of CenterPoint Energy and the Annual
Report on Form 10-K of CERC, in each case, for the fiscal year ended
December 31, 2012 and (ii) any Current

 

-5-



--------------------------------------------------------------------------------

Reports on Form 8-K, Quarterly Reports on Form 10-Q and Annual Reports on Form
10-K filed by any of OGE, CenterPoint Energy and CERC, in each case, after the
Annual Report on Form 10-K for the fiscal year ended December 31, 2012 for such
company and prior to the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Co-Documentation Agent” means each of JPMCB and Wells Fargo, in their capacity
as Co-Documentation Agents hereunder.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Collateral Shortfall Amount” is defined in Section 8.2(a).

“Commitment” means, for each Lender, such Lender’s obligation to make Revolving
Loans to, and participate in Swing Line Loans and Facility LCs issued upon the
application of, the Borrower in an aggregate amount not exceeding the amount set
forth on the Commitment Schedule opposite such Lender’s name, as modified from
time to time pursuant to the terms hereof.

“Commitment Date SEC Reports” means, collectively, (a) the Annual Report on Form
10-K of OGE, the Annual Report on Form 10-K of CenterPoint Energy and the Annual
Report on Form 10-K of CERC, in each case, for the fiscal year ended
December 31, 2012, and (b) the Current Reports on Form 8-K filed by OGE, the
Current Reports on Form 8-K filed by CenterPoint Energy and the Current Reports
on Form 8-K filed by CERC, in each case, after the Annual Report on Form 10-K
for the fiscal year ended December 31, 2012 for such company and prior to
March 14, 2013.

“Commitment Fee” is defined in Section 2.5(a).

“Commitment Increase” is defined in Section 2.22(a).

“Commitment Increase Agreement” means a Commitment Increase Agreement in
substantially the form of Exhibit B attached hereto.

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

“Consolidated EBITDA” means, for any period, without duplication, with respect
to the Borrower and its consolidated Subsidiaries (a) Consolidated Net Income
for such period plus (b) without duplication, the sum of the following to the
extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including
any federal, state, local and foreign income and similar taxes) of the Borrower
and its Subsidiaries for such period, (iii) depreciation and amortization
expense of the Borrower and its Subsidiaries for such period, (iv) any
non-recurring non-cash expenses or losses of the Borrower and its Subsidiaries,
including, in any event, non-cash asset write-downs and

 

-6-



--------------------------------------------------------------------------------

unrealized losses in connection with Swap Agreements, for such period,
(v) Transaction Costs incurred by the Borrower and its Subsidiaries during such
period in an aggregate amount (during all such periods) not to exceed
$50,000,000 and (vi) any non-recurring cash losses during such period minus
(c) the sum of the following (i) any non-recurring non-cash gains during such
period, (ii) any non-recurring cash gains during such period and (iii) any
unrealized gains in connection with Swap Agreements for such period, in each
case to the extent included in calculating Consolidated Net Income for such
period. Additionally, for purposes of calculating Consolidated EBITDA for any
period, if during such period the Borrower or any Subsidiary acquired (or sold)
any Person (or any interest in any Person) or all or substantially all of the
assets of any Person or a division, line of business or other business unit of
another Person, the Consolidated EBITDA attributable to such assets or an amount
equal to the percentage of ownership of the Borrower or such Subsidiary, as the
case may be, in such Person times the Consolidated EBITDA of such Person for
such period determined on a pro forma basis shall be included (or excluded, as
applicable) as Consolidated EBITDA for such period as if such acquisition (or
sale) occurred on the first day of such period. Further, in connection with any
Qualified Project, Consolidated EBITDA, as used in determining the Consolidated
Leverage Ratio, may be modified so as to include Qualified Material Project
EBITDA Adjustments, as provided in Section 7.11(b). Notwithstanding the
foregoing, it is agreed that Consolidated EBITDA shall not include Excluded
EBITDA.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) all Indebtedness (excluding contingent
obligations in respect of undrawn Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments), including Capitalized Lease
Obligations and Off Balance Sheet Indebtedness, which is classified as
“long-term indebtedness” on the consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP and any
current maturities and other principal amount in respect of such Indebtedness
due within one year but which was classified as “long-term indebtedness” at the
creation thereof, including, but not limited to, any applicable Consolidated
Hedging Exposure; it being understood that Consolidated Hedging Exposure cannot
be negative for the purposes of determining Consolidated Funded Indebtedness,
(b) Indebtedness for borrowed money of the Borrower and its Subsidiaries
outstanding under a revolving credit (including this Agreement) or similar
agreement, notwithstanding the fact that any such borrowing is made within one
year of the expiration of such agreement, (c) all drawn and owing reimbursement
obligations outstanding under Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all Capitalized Lease
Obligations and Off Balance Sheet Indebtedness, (e) without duplication, all
guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (d) above of Persons other than the Borrower or any
Subsidiary and (f) all Indebtedness of the types referred to in clauses
(a) through (d) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or a joint venture partner, in
each case to the extent such Person is legally liable therefor by contract, by
application of applicable laws, or as a result of such Person’s ownership
interest in or other relationship with such entity, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary. Notwithstanding
the foregoing, it is agreed that (i) “Consolidated Funded Indebtedness” shall
not include the obligations of the Borrower or its Subsidiaries under any Hybrid
Equity Securities, Mandatorily Convertible Securities or Equity

 

-7-



--------------------------------------------------------------------------------

Preferred Securities but only to the extent the aggregate amount of such Hybrid
Equity Securities, Mandatorily Convertible Securities and Equity Preferred
Securities are less than or equal to 20% of total consolidated capitalization of
the Borrower and its Subsidiaries, as determined in accordance with GAAP (and
then only to the extent in excess of such amount), (ii) for the purpose of
determining “Consolidated Funded Indebtedness,” any particular Indebtedness will
be excluded if and to the extent that the necessary funds for the payment,
redemption or satisfaction of that Indebtedness (including, to the extent
applicable, any associated prepayment penalties, fees or payments and such other
amounts required in connection therewith) have been irrevocably deposited with
the proper depositary in trust and (iii) Consolidated Funded Indebtedness shall
not include Non-Recourse Indebtedness of Excluded Subsidiaries.

“Consolidated Hedging Exposure” means, at any time with respect to all
applicable Swap Agreements to which the Borrower and its Subsidiaries are
counterparties, the aggregate consolidated net exposure of the Borrower and the
Subsidiaries under all such agreements on a marked to market basis in accordance
with GAAP.

“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Subsidiaries on a consolidated basis, all interest (including
the interest component, if any, of any Capitalized Lease, the commitment fee and
the LC fronting fees and other interest, fees and expenses paid pursuant hereto
and pursuant to the 2013 Term Loan Facility) paid or accrued during such period
in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, for the Borrower and its Subsidiaries on a consolidated
basis,

(a) for the fiscal quarter ending June 30, 2013, the ratio of (i) Consolidated
Funded Indebtedness on such date to (ii) Initial Fiscal Quarter Consolidated
EBITDA multiplied by four, where “Initial Fiscal Quarter Consolidated EBITDA”
means Consolidated EBITDA for the period from the Closing Date through June 30,
2013, multiplied by 1.5,

(b) for the fiscal quarter ending September 30, 2013, the ratio of
(i) Consolidated Funded Indebtedness on such date to (ii) (A) the sum of (x) the
Initial Fiscal Quarter Consolidated EBITDA plus (y) Consolidated EBITDA for such
fiscal quarter, multiplied by (B) two,

(c) for the fiscal quarter ending December 31, 2013, the ratio of
(i) Consolidated Funded Indebtedness on such date to (ii) (A) the sum of (x) the
Initial Fiscal Quarter Consolidated EBITDA plus (y) Consolidated EBITDA for the
two consecutive fiscal quarters ending on such date, multiplied by (B) 4/3, and

(d) for any fiscal quarter ending after December 31, 2013, the ratio of
(i) Consolidated Funded Indebtedness on such date to (ii) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending on such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

“Consolidated Tangible Assets” means, as of any date of determination, the total
amount of consolidated assets of the Borrower and its Subsidiaries (other than
Excluded Subsidiaries) minus: the value (net of any applicable reserves and
accumulated amortization) of all goodwill, trade names, trademarks, patents and
other like intangible assets, all as set forth, or on a pro forma basis would be
set forth, on the consolidated balance sheet of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries) for the most recently completed
fiscal quarter or year, as applicable, prepared in accordance with GAAP.

“Continuing Director” shall mean, with respect to any period, and with respect
to any Person, (a) any individual who was a member of the board of directors or
other equivalent governing body (a “director”) of such Person on the first day
of such period and (b) each other director if such director’s nomination or
appointment as a director is recommended by (x) a majority of the then
Continuing Directors or (y) OGE or CenterPoint Energy, directly or indirectly
(excluding, in the case of clause (b)(x), any director whose initial nomination
for, or assumption of office as, a member of that board or equivalent governing
body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors or other equivalent governing body).

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
or Modification date for a Facility LC.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Default Rate” means, with respect to any overdue amount owed hereunder, a rate
per annum equal to (a) in the case of overdue principal with respect to any
Loan, the sum of the interest rate in effect at such time with respect to such
Loan under Section 2.15, plus 2%;

 

-9-



--------------------------------------------------------------------------------

provided that in the case of overdue principal with respect to any Eurodollar
Rate Loan, after the end of the Interest Period with respect to such Loan, the
Default Rate shall equal the rate set forth in clause (b) below and (b) in the
case of overdue interest with respect to any Loan, fees or other amounts payable
hereunder, the sum of the interest rate per annum in effect at such time with
respect to Base Rate Loans, plus 2%.

“Defaulting Lender” means, subject to Section 2.24(b), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, any LC Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Facility LCs or Swing Line Loans) within two Business Days of
the date when due, (b) any Lender that has notified the Borrower, the Agent or
any LC Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) any
Lender that has failed, within three (3) Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrower), or
(d) any Lender with respect to which a Lender Insolvency Event has occurred and
is continuing with respect to such Lender or its Parent Company; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon
delivery of written notice from the Agent of such determination to the Borrower,
each LC Issuer, the Swing Line Lender and each Lender.

“Designated Rating” is defined on the Pricing Schedule.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.3(e) and 12.3(f) (subject to such consents, if any,
as may be required under Section 12.3(b)).

 

-10-



--------------------------------------------------------------------------------

“Enogex” means Enogex LLC, a Delaware limited liability company.

“Environmental Laws” means any and all Applicable Laws relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equity Preferred Securities” means any securities, however denominated,
(a) issued by the Borrower or any Consolidated Subsidiary of the Borrower,
(b) that are not, or the underlying securities, if any, of which are not,
subject to mandatory redemption or maturity prior to 91 days after the Scheduled
Revolving Credit Maturity Date, and (c) the terms of which permit the deferral
of interest or distributions thereon to a date occurring after the 91st day
after the Scheduled Revolving Credit Maturity Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.

“ERISA Event” means (a) any Reportable Event with respect to a Plan; (b) the
incurrence by the Borrower or member of the Controlled Group of any liability
under Title IV of ERISA with respect to the termination of any Plan; (c) the
receipt by the Borrower or member of the Controlled Group from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan; (d) the Borrower or member of
the Controlled Group incurring any liability under Title IV of ERISA with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (e) the receipt by the Borrower or member of the Controlled Group of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Section 4245 of ERISA or in reorganization, within the meaning of
Section 4241 of ERISA.

“Eurodollar Advance” means an Advance (other than a Base Rate Advance as to
which the interest rate is determined by reference to the Eurodollar Rate) which
bears interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Loan” means a Loan (other than a Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate) which bears
interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the sum of (a) the rate appearing on the Reuters Reference LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Dollars in the London interbank market) at approximately 11:00
a.m., London time, on the second Business Day next preceding the first day of
such Interest Period, as the rate for deposits in Dollars with a maturity
comparable to such Interest Period. In the event

 

-11-



--------------------------------------------------------------------------------

that such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate at which deposits
in Dollars in an amount equal to $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the second Business Day next preceding the first day
of such Interest Period plus (b) the Applicable Margin.

“Event of Default” is defined in Section 8.1.

“Excess” is defined in Section 2.7(b).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded EBITDA” means any portion of Consolidated EBITDA attributable to an
Excluded Subsidiary.

“Excluded Subsidiary” means any future Subsidiary formed or acquired by the
Borrower that is designated by the Borrower as an “Excluded Subsidiary” in
accordance with Section 9.17 as long as (a) such Excluded Subsidiary has no
Indebtedness that is recourse to the Borrower or any Non-Excluded Subsidiary and
(b) any Indebtedness for borrowed money incurred by such Excluded Subsidiary is
used solely to acquire, construct, develop or operate assets and related
businesses; provided that the aggregate amount of assets owned by all Excluded
Subsidiaries cannot exceed 15% of the total consolidated assets of the Borrower
and its Subsidiaries, as determined by the most recent balance sheet delivered
by the Borrower pursuant to Section 6.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Taxes measured by the overall capital or net worth of such
Recipient and branch profits Taxes, in each case, (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable Lending Installation located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its applicable Lending Installation, except in each
case to the extent that, pursuant to Section 3.5, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
applicable Lending Installation, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.5(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Enogex Revolving Credit Agreement” means that certain Credit Agreement
dated as of December 13, 2011 by and among Enogex, the lenders from time to time
party thereto and Wells Fargo Bank, National Association, as agent for the
lenders.

 

-12-



--------------------------------------------------------------------------------

“Existing Enogex Intercompany Agreement” means that certain Second Amended and
Restated Revolving Credit and Investment Agreement dated as of April 1, 2008
between OGE and Enogex.

“Existing Enogex Senior Notes” means (a) the 6.875% Senior Notes due 2014 issued
by Enogex pursuant to the Issuing and Paying Agency Agreement dated as of
June 15, 2009 between Enogex and UMB Bank, N.A. and (b) the 6.25% Senior Notes
due 2020 issued by Enogex pursuant to the Issuing and Paying Agency Agreement
dated as of November 15, 2009 between Enogex and UMB Bank, N.A.

“Existing Enogex Term Loan Agreement” means that certain Term Loan Agreement
dated as of August 2, 2012 by and among Enogex, the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as agent for the lenders.

“Extending Lender” is defined in Section 2.21.

“Extension Request” is defined in Section 2.21.

“Facility LC” is defined in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent.

“Fee Letters” means (a) the letter dated March 14, 2013 addressed to Enogex and
CenterPoint Energy from CGMI, UBS Securities and UBS Loan Finance LLC and
accepted and agreed to by Enogex and CenterPoint Energy on March 14, 2013,
(b) the letter dated March 14, 2013 addressed to Enogex and CenterPoint Energy
from CGMI and Citibank and accepted and agreed to by Enogex and CenterPoint
Energy on March 14, 2013, (c) the letter dated March 29, 2013 addressed to
Enogex and CenterPoint Energy from J.P. Morgan Securities LLC and accepted and
agreed to by Enogex and CenterPoint Energy on March 29, 2013 and (d) the letter
dated March 29, 2013 addressed to Enogex and CenterPoint Energy from Wells Fargo
Securities, LLC and accepted and agreed to by Enogex and CenterPoint Energy on
March 29, 2013, in each case referring to the $1,400,000,000 5-year revolving
credit facility for the Borrower.

“Financial Officer” means the chief financial officer, treasurer, an assistant
treasurer or the controller of the General Partner (or, if at such time the
Borrower has any such officers, of the Borrower).

 

-13-



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings and any successor thereto.

“Foreign Lender” means a Lender which is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Obligations with respect to Facility LCs issued by such LC Issuer
other than LC Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Pro Rata Share of outstanding Swing Line Loans made by
the Swing Line Lender other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect from time to
time; provided that in the event that any “Accounting Change” (as defined below)
shall occur and such change would otherwise result in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
unless and until the Borrower, the Agent and the Required Lenders mutually agree
to adjustments to the terms hereof to reflect any such Accounting Change, all
financial covenants (including such covenants contained in Section 7.11 and, if
applicable, Section 7.12), standards and terms in this Agreement shall continue
to be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC and shall include the
adoption or implementation of International Financial Reporting Standards or
changes in lease accounting.

“General Partner” means CNP OGE GP LLC, a Delaware limited liability company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (a) are
classified as possessing a minimum of “minimal equity content” by S&P, Basket B
equity credit by Moody’s, and 25% equity credit by Fitch and (b) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the date that is 91 days after the Scheduled Revolving Credit
Maturity Date.

“Increase Date” is defined in Section 2.22(a).

 

-14-



--------------------------------------------------------------------------------

“Increasing Lender” is defined in Section 2.22(a).

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable and trade payables incurred in the ordinary
course of business), (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired, (d) all Capitalized Lease Obligations in accordance with Agreement
Accounting Principles, (e) all reimbursement obligations, contingent or
otherwise, outstanding under Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (f) unless otherwise cash
collateralized, Consolidated Hedging Exposure, (g) indebtedness of the type
described in clauses (a) through (f) above secured by any Lien on property or
assets of such Person, whether or not assumed (but in any event if such
indebtedness is not assumed or guaranteed, the amount constituting Indebtedness
under this clause shall not exceed the fair market value of the property or
asset subject to such security interest), (h) all direct guarantees of
Indebtedness referred to in clauses (a) through (f) above of another Person,
(i) all amounts payable in connection with mandatory redemptions or repurchases
of Capital Stock (other than Hybrid Equity Securities, Mandatorily Convertible
Securities and Equity Preferred Securities) and (j) all Off Balance Sheet
Indebtedness of such Person. For the purpose of determining “Indebtedness,” any
particular Indebtedness will be excluded if and to the extent that the necessary
funds for the payment, redemption or satisfaction of that Indebtedness
(including, to the extent applicable, any associated prepayment penalties, fees
or payments and such other amounts required in connection therewith) have been
irrevocably deposited with the proper depositary in trust.

“Indemnified Costs” is defined in Section 10.10.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” is defined in Section 9.7(b).

“Information” is defined in Section 5.14.

“Initial Financial Statements” means (a) the audited financial statements of
Enogex Holdings LLC as of December 31, 2012 for the fiscal year ending on such
date, (b) the audited financial statements of the business and assets of CEFS
LLC and the CenterPoint Energy business and assets to be contributed to the
Borrower as of December 31, 2012 for the fiscal year ending on such date and
(c) the unaudited pro forma balance sheet as of December 31, 2012 and unaudited
pro forma income statement for the year ending December 31, 2012, combining
(i) CEFS LLC, (ii) the CenterPoint Energy business and assets to be contributed
to the Borrower and (iii) Enogex.

“Initial JV Transaction” means the consummation on the Closing Date of the
series of transactions to be consummated pursuant to Section 2.1 of the Master
Formation Agreement on the terms and conditions set forth in the Master
Formation Agreement.

 

-15-



--------------------------------------------------------------------------------

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or nine or twelve months if requested by the Borrower
and agreed to by each of the Lenders), commencing on a Business Day selected by
the Borrower pursuant to this Agreement and ending on (but excluding) the day
which corresponds numerically to such date in the calendar month that is one,
two, three or six months (or such other period as shall be agreed upon by all of
the Lenders) thereafter; provided that (a) if there is no such numerically
corresponding day in such first, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such first, second, third or sixth succeeding month or such other succeeding
period and (b) no Interest Period shall extend beyond the Scheduled Revolving
Credit Maturity Date. If an Interest Period would otherwise end on a day which
is not a Business Day, such Interest Period shall end on the next succeeding
Business Day; provided, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

“Investment Grade Status” exists at any date if, on such date, the Borrower has
or is deemed to have pursuant to the last paragraph of the Pricing Schedule (as
in effect on the Closing Date) at least two of the following Designated Ratings:
a Moody’s Rating (as defined in the Pricing Schedule as in effect on the Closing
Date) of Baa3 or better, a S&P Rating (as defined in the Pricing Schedule as in
effect on the Closing Date) of BBB- or better or a Fitch Rating (as defined in
the Pricing Schedule as in effect on the Closing Date) of BBB- or better.

“IPO” means an initial public offering of the Capital Stock of the Borrower,
registered with the Securities Exchange Commission under the Exchange Act.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“LC Application” means (a) with respect to Citibank, UBSAG, Wells Fargo and
JPMCB, an application, substantially in the form attached hereto as Exhibit C-1,
Exhibit C-2, Exhibit C-3 or Exhibit C-4, respectively, and (b) with respect to
each other LC Issuer, an application relating to the Facility LCs issued by such
LC Issuer, which such application is in form and substance reasonably
satisfactory to such LC Issuer and the Borrower.

“LC Commitment” means the lesser of (a) $400,000,000 and (b) the Aggregate
Commitment.

“LC Fee” is defined in Section 2.20(e).

“LC Issuer Sublimit” means, (a) with respect to each LC Issuer, the amount set
forth opposite such LC Issuer’s name below:

 

LC Issuer

   LC Issuer Sublimit  

Citibank, N.A.

   $ 100,000,000   

UBSAG

   $ 100,000,000   

Wells Fargo

   $ 100,000,000   

JPMCB

   $ 100,000,000   

 

-16-



--------------------------------------------------------------------------------

or (b) in the case of any other LC Issuer, such amount as may be agreed among
such LC Issuer, the Borrower and the Agent; provided that the aggregate LC
Issuer Sublimits for all LC Issuers shall not exceed the LC Commitment.

“LC Issuers” means (a) Citibank, UBSAG, Wells Fargo and JPMCB, each in their
separate capacity as an issuer of Facility LCs pursuant to Section 2.20 with
respect to each Facility LC issued or deemed issued by Citibank, UBSAG, Wells
Fargo or JPMCB, upon the Borrower’s request, (b) Bank of America, N.A. solely in
its capacity as the issuer of the letter of credit described on Schedule 1.1, in
accordance with Section 2.20(a), and (c) each other financial institution
designated by the Borrower and reasonably acceptable to the Agent that agrees to
issue a Facility LC pursuant to Section 2.20 in its sole discretion upon the
Borrower’s request.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn face amount of all Facility LCs outstanding at such time plus
(b) the aggregate unpaid amount at such time of all Reimbursement Obligations.

“LC Participation Fee” is defined in Section 2.20(e)

“LC Payment Date” is defined in Section 2.20(f).

“Lenders” has the meaning assigned thereto in the introductory paragraph hereto.
Unless otherwise specified, the term “Lenders” includes the LC Issuers and the
Swing Line Lender.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or otherwise selected by such Lender or the
Agent pursuant to Section 2.17.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, each loan made by such Lender pursuant
to Article II (or any conversion or continuation thereof), including a Revolving
Loan and a Swing Line Loan.

“Loan Documents” means this Agreement, the LC Applications, the Notes, the Fee
Letters and all other documents, instruments, notes and agreements executed and
delivered in connection therewith or contemplated thereby which the Agent and
the Borrower designate in writing as a “Loan Document”.

 

-17-



--------------------------------------------------------------------------------

“Mandatorily Convertible Securities” means mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments of principal and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the Scheduled Revolving Credit Maturity Date.

“Master Formation Agreement” means that certain Master Formation Agreement dated
as of March 14, 2013 by and among CenterPoint Energy, OGE, and ArcLight.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under the Loan Documents, or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agent or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness of the Borrower and/or its Material
Subsidiaries (other than Indebtedness among the Borrower and/or its
Subsidiaries) in an outstanding principal amount of $100,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than U.S. dollars).

“Material JV Agreements” is defined in Section 4.1(a)(vi).

“Material Subsidiary” means (a) for the purposes of determining what constitutes
an “Event of Default” under Sections 8.1(e), (f), (g), (h), (i), (k) and (l) a
Subsidiary of the Borrower (other than an Excluded Subsidiary) whose total
assets, as of any date of determination, as determined in accordance with GAAP,
represent at least 10% of the total assets of the Borrower, as of such date of
determination, on a consolidated basis as determined in accordance with GAAP,
and (b) for all other purposes the “Material Subsidiaries” shall be those
Subsidiaries of the Borrower whose total assets, as determined in accordance
with GAAP, represent at least 10% of the total assets of the Borrower on a
consolidated basis, as determined in accordance with GAAP for the Borrower’s
most recently completed fiscal year and identified in the certificate most
recently delivered pursuant to Section 6.1(d).

“Modify” and “Modification” are defined in Section 2.20(a), but, for purposes of
Article IV hereof, such term shall not include the decrease or termination of a
Facility LC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions or has been obligated to make contributions during the last six
years.

“New Lenders” is defined in Section 2.22(a).

 

-18-



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” is defined in Section 2.21.

“Non-Excluded Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.

“Non-Recourse Indebtedness” means Indebtedness of any Excluded Subsidiary as to
which (a) neither the Borrower nor any Non-Excluded Subsidiary provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Indebtedness), (b) neither the Borrower nor any Non-Excluded
Subsidiary is directly or indirectly liable as a guarantor or otherwise,
(c) neither the Borrower nor any Non-Excluded Subsidiary is the lender or other
type of creditor, or (d) the relevant legal documents do not provide that the
lenders or other type of creditors with respect thereto will have any recourse
to the stock or assets of the Borrower or any Non-Excluded Subsidiary.

“Note” is defined in Section 2.13(d).

“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities and obligations owing by the Borrower to the Agent, any Lender, any
LC Issuer, the Swing Line Lender, any Arranger, any affiliate of the Agent, any
Lender, any LC Issuer, the Swing Line Lender, any Arranger, or any Indemnitee
under the provisions of Section 9.7 or any other provisions of the Loan
Documents, in each case of any kind or nature, arising under this Agreement or
any other Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes all principal, interest (including interest accruing
after the filing of any bankruptcy or similar petition), charges, indemnities,
expenses, fees, attorneys’ fees and disbursements, and any other sum chargeable
to the Borrower or any of its Subsidiaries under this Agreement or any other
Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off Balance Sheet Indebtedness” means, with respect to any Person, (a) any
repurchase obligation or repurchase liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability of such
Person under any sale and leaseback transactions that do not create a liability
on the balance sheet of such Person, (c) any obligations under Synthetic Leases
or (d) any obligation arising with respect to any other transaction which is the
functional equivalent of borrowing but which does not constitute a liability on
the balance sheet of such Person. As used herein, “Synthetic Lease” means a
lease transaction under which the parties intend that (i) the lease will be
treated as an “operating lease” by the lessee pursuant to Statement of Financial
Accounting Standards No. 13, as amended and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.

 

-19-



--------------------------------------------------------------------------------

“OGE” means OGE Energy Corp., an Oklahoma corporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (b) an amount equal to its ratable obligation to purchase
participations in the LC Obligations and Swing Line Loans at such time.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(d).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of May 1, 2013 among the General
Partner, CERC, OGE Enogex Holdings, LLC, a Delaware limited liability company,
and Enogex Holdings LLC, a Delaware limited liability company, as modified from
time to time.

“Payment Date” means the last day of each March, June, September and December
and the Revolving Credit Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Receivables Financing” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations under
which are non-recourse to the Borrower and its Non-Excluded Subsidiaries (other
than through recourse for breaches of representations and warranties made by the
Borrower or any of the Non-Excluded Subsidiaries and such indemnities and/or
credit recourse as are consistent with a true sale or absolute transfer
characterization under current legal and accounting standards (it being assumed
that such

 

-20-



--------------------------------------------------------------------------------

standards are met by delivery of a legal opinion to such effect)), in connection
with which the Borrower or any Affiliate of the Borrower may sell, convey or
otherwise transfer, or grant a Lien on, accounts, payments, receivables,
accounts receivable, rights to future credits, reimbursements, lease payments or
other payments or residuals or similar rights to payment and in each case any
related assets (collectively, “Receivables Facility Assets”) to a Person that is
not the Borrower or a Non-Excluded Subsidiary (including a Receivables Entity);
provided that the aggregate principal or similar amount of all Permitted
Receivables Financings shall not exceed at any one time outstanding 5% of
Consolidated Tangible Assets.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.

“Pro Rata Share” means, with respect to a Lender, (a) a fraction, the numerator
of which is such Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) and the
denominator of which is the Aggregate Commitment at such time, or (b) if the
Aggregate Commitment has been terminated, a fraction, the numerator of which is
such Lender’s Outstanding Credit Exposure at such time and the denominator of
which is the Aggregate Outstanding Credit Exposure at such time.

“Purchaser” is defined in Section 12.3(a).

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Subsidiaries, the aggregate actual or budgeted
capital cost of which (in each case, including capital costs expended by the
Borrower or any such Subsidiaries prior to the acquisition or construction of
such project) exceeds $50,000,000.

“Qualified Project EBITDA Adjustments” means, with respect to each Qualified
Project:

(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be approved by

 

-21-



--------------------------------------------------------------------------------

the Agent (such approval not to be unreasonably withheld or delayed) as the
projected Consolidated EBITDA of the Borrower and its Subsidiaries attributable
to such Qualified Project for the first 12-month period following the scheduled
Commercial Operation Date of such Qualified Project (such amount to be
determined based on customer contracts relating to such Qualified Project, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other reasonable factors deemed appropriate by the Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the Borrower and
its Subsidiaries for the fiscal quarter in which construction of such Qualified
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Qualified Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75% and (v) longer than 365 days, 100%; and

(b) thereafter, actual Consolidated EBITDA of the Borrower and its Subsidiaries
attributable to such Qualified Project for each full fiscal quarter after the
Commercial Operation Date, plus the amount approved by the Agent pursuant to
clause (a) above as the projected Consolidated EBITDA of Borrower and its
Subsidiaries attributable to such Qualified Project for the fiscal quarters
constituting the balance of the four full fiscal quarter period following such
Commercial Operation Date; provided that in the event the actual Consolidated
EBITDA of the Borrower and its Subsidiaries attributable to such Qualified
Project for any full fiscal quarter after the Commercial Operation Date shall
materially differ from the projected Consolidated EBITDA approved by the Agent
pursuant to clause (a) above for such fiscal quarter, the projected Consolidated
EBITDA of Borrower and its Subsidiaries attributable to such Qualified Project
for any remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Agent (such approval not to be unreasonably withheld or
delayed), which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Borrower and its Subsidiaries for such fiscal quarters.

Notwithstanding the foregoing:

(A) no such additions shall be allowed with respect to any Qualified Project
unless:

(1) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 6.1(c) to the extent Qualified Project
EBITDA Adjustments are requested be made to Consolidated EBITDA in determining
compliance with Section 7.11, the Borrower shall have delivered to the Agent
(i) written pro forma projections of Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Qualified Project and (ii) a

 

-22-



--------------------------------------------------------------------------------

certificate of the Borrower certifying that all written information provided to
the Agent for purposes of approving such pro forma projections (including
information relating to customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, oil and gas reserve and production estimates, commodity price
assumptions) was prepared in good faith based upon assumptions that were
reasonable at the time they were made; and

(2) prior to the date such certificate is required to be delivered, the Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Agent may reasonably request, all in form and substance satisfactory to the
Agent; and

(B) the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments).

“Rating Agency” is defined on the Pricing Schedule.

“Recipient” means (a) the Agent, (b) any Lender, (c) any LC Issuer, and (d) the
Swing Line Lender, as applicable.

“Receivables Entity” means any Excluded Subsidiary formed or utilized for the
special purpose of (a) effecting a Permitted Receivables Financing and
(b) engaging in activities reasonably related or incidental thereto.

“Receivables Facility Assets” is defined in the definition of “Permitted
Receivables Financing”.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock (as defined therein) applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Reimbursed Party” is defined in Section 9.7(a).

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse each LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.

 

-23-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, agents,
managers, administrators, trustees, and advisors of such Person and of such
Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event; provided that
a failure to meet the minimum funding standard of Section 412 or 430 of the Code
and of Section 302 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means Lenders in the aggregate having Commitments of greater
than fifty percent (50%) of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, Lenders in the aggregate holding greater than
fifty percent (50%) of the Aggregate Outstanding Credit Exposure, subject to
Section 9.1(b).

“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares (or equivalent)
of any class of Capital Stock of such Person, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Capital Stock of any such Person, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of such Person, now or hereafter outstanding, and (d) the payment by such
Person of any management, advisory or consulting fee to any other Person who is
directly or indirectly a significant partner, shareholder, owner or executive
officer of such Person; provided that this clause (d) shall not include the
payment, in the ordinary course, of any brokers, finders or similar fees as
determined appropriate by their respective governing bodies in their reasonable
discretion.

“Revolving Credit Maturity Date” means the earlier of (a) the Scheduled
Revolving Credit Maturity Date and (b) the date of termination in whole of the
Aggregate Commitment pursuant to Section 2.5(b) or the Commitments pursuant to
Section 8.2.

“Revolving Loan” means, with respect to a Lender, each loan made by such Lender
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc, and any successor thereto.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly owned or controlled by, or (c) an individual
that acts on behalf of, a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, to the extent that such program administered by
OFAC is applicable to any such agency, organization or person.

 

-24-



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Scheduled Revolving Credit Maturity Date” means May 1, 2018, as it may be
extended pursuant to Section 2.21.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Acquisition” means any one or more related transactions (a) pursuant
to which the Borrower or any of its Subsidiaries (other than an Excluded
Subsidiary) acquires for an aggregate principal purchase price of not less than
$50,000,000 (i) more than 50% of the Capital Stock in any other Person or
(ii) other Property or assets (other than acquisitions of Capital Stock of a
Person, capital expenditures and acquisitions of inventory or supplies in the
ordinary course of business) of, or of an operating division or business unit
of, any other Person, and (b) which is designated by the Borrower (by written
notice to the Agent) as a “Specified Acquisition”.

“Specified Change” is defined in the term “Change in Law”.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 25% of the Consolidated Net Income of the Borrower and its
Subsidiaries, in each case, as would be shown

 

-25-



--------------------------------------------------------------------------------

in the consolidated financial statements of the Borrower and its Subsidiaries as
at the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends such four fiscal quarter period, then the financial
statements delivered hereunder for the quarter ending immediately prior to that
quarter).

“Swap Agreements” means any agreement with respect to any swap, forward, future
or other derivative transaction or option or similar agreement entered into by
the Borrower or any of its Subsidiaries in order to provide protection to the
Borrower and/or its Subsidiaries against fluctuations in future interest rates,
currency exchange rates or commodity prices.

“Swing Line Borrowing Notice” is defined in Section 2.23(b).

“Swing Line Lender” means Citibank or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Limit” means a maximum principal amount of $100,000,000 at any one
time outstanding.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.23.

“Swing Line Rate” means, for any day, the sum of (i) the Eurodollar Rate for a
one-month Interest Period that begins on such day plus (ii) the Applicable
Margin with respect to Eurodollar Advances.

“Syndication Agent” means UBS Securities, in its capacity as Syndication Agent
hereunder.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the negotiation, execution and
consummation of (a) this Agreement and the other Loan Documents (including the
commitment letters and all fees payable hereunder or pursuant to any Fee Letter
on the Closing Date pursuant to Section 10.9) and (b) the 2013 Term Loan
Agreement and the other “Loan Documents” related thereto and as defined therein
(including the commitment letters and all fees payable on the “Closing Date”
thereunder and as defined therein).

“Transactions” means, collectively, (a) the Initial JV Transaction, (b) the
effectiveness of this Agreement and (c) the effectiveness and funding of the
2013 Term Loan Facility on the Closing Date.

“Transferee” is defined in Section 12.4.

 

-26-



--------------------------------------------------------------------------------

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

“UBSAG” means UBS AG, Stamford Branch and its successors.

“UBS Securities” means UBS Securities LLC.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means all classes of the Capital Stock (or other voting
interests) of such Person then outstanding and normally entitled to vote in the
election of directors or other governing body of such Person.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Agent.

Section 1.2. Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (i) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

 

-27-



--------------------------------------------------------------------------------

Section 1.3. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.4. References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all amendments, restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by the Loan Documents; and (b) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

Section 1.5. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time.

Section 1.6. Facility LC Amounts. Unless otherwise specified, all references
herein to the amount of a Facility LC at any time shall be deemed to mean the
maximum face amount of such Facility LC after giving effect to all increases
thereof contemplated by such Facility LC, the LC Application therefor or the
notice regarding the Modification thereof (at the time specified therefor in
such applicable Facility LC, LC Application or such notice, and as such amount
may be reduced by (a) any permanent reduction of such Facility LC or (b) any
amount which is drawn, reimbursed and no longer available under such Facility
LC).

ARTICLE II.

THE CREDITS

Section 2.1. Commitment. Subject to the satisfaction of the conditions precedent
set forth in Sections 4.1 and 4.2, as applicable, from and including the Closing
Date and prior to the Revolving Credit Maturity Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement to (a) make
Revolving Loans to the Borrower from time to time and (b) participate in
Facility LCs and Swing Line Loans issued or made, respectively, from time to
time upon the request of the Borrower, in an aggregate outstanding amount not to
exceed such Lender’s Commitment; provided that at no time shall the Aggregate
Outstanding Credit Exposure hereunder exceed the Aggregate Commitment. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Loans at any time prior to the Revolving Credit Maturity Date. The commitment of
each Lender to lend hereunder and to participate in Facility LCs and Swing Line
Loans shall expire on the Revolving Credit Maturity Date applicable to it. The
LC Issuers hereby agree to issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.20. The Swing Line Lender hereby agrees to
make Swing Line Loans to the Borrower on the terms and conditions set forth in
Section 2.23.

 

-28-



--------------------------------------------------------------------------------

Section 2.2. Repayment; Termination. Any outstanding Loans and other outstanding
Obligations (other than contingent indemnification obligations and LC
Obligations that have been Cash Collateralized in accordance with
Section 2.20(b)) shall be repaid in full by the Borrower on the Revolving Credit
Maturity Date. Notwithstanding the termination of this Agreement on the
Revolving Credit Maturity Date, until all of the Obligations (other than
contingent indemnification obligations and LC Obligations that have been Cash
Collateralized in accordance with Section 2.20(b)) shall have been fully paid
and satisfied, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive. In addition, the Borrower shall make all payments
required under Section 2.21 to each Lender that does not consent to the
extension of the Scheduled Revolving Credit Maturity Date.

Section 2.3. Ratable Loans. Each Advance hereunder (other than any Swing Line
Loan) shall consist of Loans made from the several Lenders in accordance with
their Pro Rata Share.

Section 2.4. Types of Advances. The Advances (other than any Swing Line Loan)
may be Base Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9. The Borrower
may request Swing Line Loans in accordance with Section 2.23.

Section 2.5. Commitment Fee; Reductions in Aggregate Commitment.

(a) Commitment Fee. The Borrower agrees to pay to the Agent for the account of
each Lender (subject, with respect to any Defaulting Lender, to the limitations
set forth in Section 2.24(a)(iii)) a commitment fee (the “Commitment Fee”) at a
per annum rate equal to the Applicable Fee Rate on such Lender’s unused
Commitment (it being understood that Swing Line Loans (to the extent
participations therein have not been funded by the Lenders pursuant to
Section 2.23(d)(ii)) will not be deemed a utilization of the Commitments solely
for purposes of this Section) from the Closing Date to the Revolving Credit
Maturity Date applicable thereto, payable on each Payment Date and the Revolving
Credit Maturity Date; provided that, if any Lender continues to have Loans
outstanding hereunder after the Revolving Credit Maturity Date, then the
Commitment Fee shall continue to accrue on the aggregate principal amount of the
Loans owed to such Lender until the date on which such Loans are repaid in full.

(b) Reductions in Aggregate Commitment. The Borrower may without premium or
penalty permanently reduce the Aggregate Commitment in whole, or in part,
ratably among the Lenders in a minimum amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, upon at least three (3) Business Days’
written notice to the Agent, which notice shall specify the amount of any such
reduction; provided that the amount of the Aggregate Commitment may not be
reduced below the aggregate principal amount of the outstanding Advances, after
taking into account any prepayments to be made on or before such date.

Section 2.6. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in
the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Base Rate Advance (other than an Advance to repay Swing Line
Loans) shall be in the minimum amount of $1,000,000 (and in multiples of
$500,000 if in excess thereof); provided, that any Base Rate Advance may be in
the amount of the unused Aggregate Commitment .

 

-29-



--------------------------------------------------------------------------------

Section 2.7. Prepayments.

(a) Optional Prepayments. The Borrower may from time to time prepay, without
penalty or premium, all outstanding Base Rate Advances, or any portion thereof
in a minimum aggregate amount of $1,000,000 or any integral multiple of $500,000
in excess thereof, on any Business Day upon notice to the Agent by no later than
11:00 a.m. on the date of such prepayment. The Borrower may at any time prepay,
without penalty or premium, all outstanding Swing Line Loans, or any portion
thereof, on any Business Day upon notice to the Agent and the Swing Line Lender
by 11:00 a.m. on the date of such repayment. The Borrower may from time to time
prepay, subject to the payment of any amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances, or any portion
thereof in a minimum aggregate amount of $5,000,000 or any integral multiple of
$1,000,000 in excess thereof upon at least two (2) Business Days’ prior notice
to the Agent (or such shorter period as may be acceptable to the Agent). Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Loans and Swing Line Loans hereunder until the Revolving Credit
Maturity Date. Each prepayment of the Loans under this Section 2.7 shall be
applied as specified by the Borrower; and each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares or, in the case
of Swing Line Loans, to the Swing Line Lender.

(b) Mandatory Prepayments. If, on any Business Day, the Aggregate Outstanding
Credit Exposures exceed the Aggregate Commitment (an “Excess”), then the
Borrower shall, within two (2) Business Days after the earlier of (i) the
Borrower’s receipt of written notice of an Excess from the Agent and (ii) the
date any Authorized Officer has actual knowledge of such Excess, solely to the
extent of such Excess: first, prepay to the Swing Line Lender the outstanding
principal amount of the Swing Line Loans; second, if any Excess shall remain,
prepay to the Agent, for the ratable account of each of the Lenders, in whole or
in part, a principal amount of Revolving Loans comprising part of the same
Borrowing(s) selected by the Borrower; and third, if any Excess shall remain,
Cash Collateralize the Facility LCs in an amount that will eliminate such
Excess.

Section 2.8. Method of Selecting Types and Interest Periods for New Advances
(other than Swing Line Loans). The Borrower shall select the Type of Advance
(other than any Swing Line Loan which is subject to Section 2.23) and, in the
case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time. The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) in accordance with Section 2.14, which, when in writing, shall be in
substantially the form attached hereto as Exhibit G, not later than 11:00 a.m.
on the Borrowing Date of each Base Rate Advance and by 11:00 a.m. three
(3) Business Days before the Borrowing Date for each Eurodollar Advance to be
made on such Borrowing Date (or, in the case of any Eurodollar Advance to be
made on the Closing Date, by 11:00 a.m. two (2) Business Days before the Closing
Date), in each case, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance;

(b) the aggregate amount of such Advance;

(c) the Type of Advance selected; and

(d) in the case of a Eurodollar Advance, the Interest Period applicable thereto.

 

-30-



--------------------------------------------------------------------------------

Not later than 1:00 p.m. on each Borrowing Date, each Lender (subject to the
satisfaction of the applicable conditions precedent set forth in Article IV)
shall make available its Revolving Loan or Revolving Loans in funds immediately
available to the Agent at its address specified pursuant to Section 9.20. The
Agent will promptly make the funds so received from the Lenders available to the
Borrower at the Agent’s aforesaid address. If the Borrower requests a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month.

Section 2.9. Conversion and Continuation of Outstanding Advances. Base Rate
Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurodollar Advance is or was
repaid in accordance with Section 2.7 or (y) the Borrower shall have given the
Agent a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance continue as a Eurodollar Advance for
the same or another Interest Period. Subject to the terms of Section 2.6, the
Borrower may elect from time to time to convert all or any part of a Base Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) in accordance with Section 2.14,
which, when in writing, shall be in substantially the form attached hereto as
Exhibit H, of each conversion of a Base Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance not later than 11:00 a.m. on the third
Business Day prior to the date of the requested conversion or continuation,
specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation;

(b) the aggregate amount and Type of the Advance which is to be converted or
continued; and

(c) the duration of the Interest Period applicable thereto.

If the Borrower requests a conversion to, or continuation of a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month. After giving
effect to all Advances, all conversions of Advances from one Type to the other,
and all continuations of Advances as the same Type, there shall not be more than
ten Interest Periods in effect.

Section 2.10. Changes in Interest Rate, etc. Each Base Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Base Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9, at a rate per annum equal to the Base Rate for such day. Each
Swing Line Loan shall bear interest on the outstanding principal amount thereof,
for each day from and including the day such Swing Line Loan is made to but
excluding the date it is paid, at a rate per annum equal to the Swing Line Rate
for such day. Changes in the rate of

 

-31-



--------------------------------------------------------------------------------

interest on that portion of any Advance maintained as a Base Rate Advance or on
a Swing Line Loan will take effect simultaneously with each change in the
Alternate Base Rate or Eurodollar Rate, respectively. Each Eurodollar Advance
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the Eurodollar Rate for such
Interest Period, as determined by the Agent. No Interest Period may end after
the Scheduled Revolving Credit Maturity Date. The Borrower shall select Interest
Periods so that it is not necessary to repay any portion of a Eurodollar Advance
prior to the last day of the applicable Interest Period in order to make a
mandatory prepayment required pursuant to the last sentence of Section 2.2.

Section 2.11. Rates Applicable After Event of Default. Notwithstanding anything
to the contrary contained in Section 2.8, 2.9 or 2.10, upon the occurrence and
during the continuance of an Event of Default, the Required Lenders may, at
their option, by notice to the Borrower, declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. If all or a portion of
(a) the principal amount of any Loan or any Reimbursement Obligation, (b) any
interest payable thereon, or (c) any fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest, payable from time to time
on demand, at a rate per annum equal to the Default Rate, in each case from the
date of such non-payment until such amount is paid in full.

Section 2.12. Method of Payment. All payments of the Obligations hereunder shall
be made, without setoff or counterclaim, in immediately available funds to the
Agent at the Agent’s address specified pursuant to Section 9.20, or at any other
Lending Installation of the Agent specified in writing by the Agent to the
Borrower, by noon on the date when due and shall be applied ratably (except in
the case of (a) Reimbursement Obligations for which an LC Issuer has not been
fully indemnified by the Lenders, (b) Swing Line Loans or (c) as otherwise
specifically required hereunder) by the Agent among the Lenders. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
such Lender’s address specified pursuant to Section 9.20 or at any Lending
Installation specified in a notice received by the Agent from such Lender.

Section 2.13. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period (in
the case of a Eurodollar Advance) with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original face amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Agent hereunder from the Borrower and
each Lender’s share thereof.

 

-32-



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note, or
in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, in substantially the form of
Exhibit D with applicable changes for notes evidencing Swing Line Loans (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note payable to such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (a) and (b) above.

Section 2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices (confirmed promptly
in writing) made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Agent a written confirmation of each telephonic notice, signed
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Agent and the Lenders, the records of the
Agent and the Lenders shall govern absent manifest error.

Section 2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Base Rate Advance and Swing Line Loan shall be payable in arrears on
each Payment Date, commencing with the first such date to occur after the
Closing Date, on any date on which the Base Rate Advance or Swing Line Loan is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on Base Rate Advances when the Alternate Base Rate is
determined by the Prime Rate shall be calculated for actual days elapsed on the
basis of a 365, or when appropriate 366, day year. All other computations of
interest, LC Fees and all other fees shall be calculated for actual days elapsed
on the basis of a 360-day year. Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is
received prior to noon at the place of payment. If any payment of principal of
or interest on an Advance, any fees or any other amounts payable to the Agent or
any Lender hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest and fees in connection with such payment.

 

-33-



--------------------------------------------------------------------------------

Section 2.16. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and prepayment notice received by it hereunder. The applicable LC Issuer shall
notify the Agent promptly after the issuance of a Facility LC, and the Agent
will notify each Lender of such issuance. The Agent will notify the Borrower and
each Lender of the interest rate applicable to each Eurodollar Advance promptly
upon determination of such interest rate and will give the Borrower and each
Lender prompt notice of each change in the Alternate Base Rate.

Section 2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and Swing Line Loans, and each LC Issuer may
book its Facility LCs, at any Lending Installation selected by such Lender or LC
Issuer, as applicable, and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and Swing Line
Loans and any Notes issued hereunder shall be deemed held by each Lender or LC
Issuer, as applicable, for the benefit of any such Lending Installation. Each
Lender and LC Issuer may, by written notice to the Agent and the Borrower in
accordance with Section 9.20, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

Section 2.18. Non-Receipt of Funds by the Agent. Unless the Borrower notifies
the Agent prior to the time which it is scheduled to make payment to the Agent
of a payment of principal, interest or fees to the Agent for the account of the
Lenders, that it does not intend to make such payment, the Agent may assume that
such payment has been made. The Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption. If the Borrower has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to the interest rate applicable to the relevant Loan.

Section 2.19. Replacement of Lender. If (w) any Lender requests compensation
under Section 3.1, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to promptly designate a different Lending Installation in
accordance with Section 3.7 which would eliminate any further claims for such
indemnity, compensation or payment, (x) any Lender is a Defaulting Lender or a
Non-Consenting Lender, (y) any Lender’s obligation to make or to convert or
continue outstanding Loans or Advances as Eurodollar Loans or Eurodollar
Advances has been suspended pursuant to Section 3.3, and, in each such case,
such Lender has declined or is unable to promptly designate a different Lending
Installation in accordance with Section 3.7 which would eliminate any further
suspension or (z) in addition to the rights of the Borrower under Section 2.21,
any Lender is a Non-Extending Lender and the Required Lenders have approved the
related Extension Request, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate (provided that the failure by any such Lender that is a Defaulting
Lender to execute an Assignment and Assumption Agreement shall

 

-34-



--------------------------------------------------------------------------------

not render such assignment invalid), without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.3), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.1 or 3.5) and obligations under this Agreement
and the related Loan Documents (other than, if such Lender is an LC Issuer that
has issued any outstanding Facility LCs at such time, its rights and obligations
as an LC Issuer with respect to such Facility LCs) to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a) the Borrower shall have received (i) the prior written consent of the Agent,
the Swing Line Lender, and each LC Issuer with respect to any assignee that is
not already a Lender or an affiliate of a Lender hereunder, which consent shall
not unreasonably be withheld, conditioned or delayed, (ii) the consent of such
assignee to the assignment, (iii) in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the consent of the applicable assignee
to the applicable amendment, waiver or consent and (iv) in the case of an
assignment resulting from a Lender becoming a Non-Extending Lender, the consent
of the applicable assignee to the applicable Extension Request;

(b) the Agent shall have received the assignment fee specified in
Section 12.3(c) unless (i) waived by the Agent or (ii) the assignee is another
Lender;

(c) such Lender shall have received payment of an amount equal to its funded and
outstanding principal balance of its Outstanding Credit Exposure, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including (other than with respect to any
Defaulting Lender) any amounts under Section 3.4) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(d) in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter or (ii) a suspension under Section 3.3, such assignment
shall be made to a Lender or Eligible Assignee which is not subject to such a
suspension; and

(e) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.

Section 2.20. Facility LCs.

(a) Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit for any lawful
purpose (each such letter of credit, a “Facility LC”) denominated in Dollars and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action, a “Modification”), from time to time from and
including the Closing Date and prior to the Revolving Credit Maturity Date upon
the request of the Borrower; provided that immediately after each such Facility
LC is issued or Modified, (i) the LC Obligations shall not exceed the LC
Commitment, (ii) the

 

-35-



--------------------------------------------------------------------------------

Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment
and (iii) the aggregate amount of LC Obligations of any LC Issuer at any time
shall not exceed such LC Issuer’s LC Issuer Sublimit, unless otherwise expressly
agreed by such LC Issuer. On the Closing Date, the letter of credit heretofore
issued by Bank of America, N.A. described on Schedule 1.1 shall automatically,
and without any further action by any party, constitute a Facility LC issued
pursuant to this Section 2.20, and Bank of America, N.A., solely for the purpose
of maintaining such letter of credit, shall constitute an LC Issuer for so long
as (and only for so long as) such letter of credit remains outstanding.

(b) Expiration of Facility LCs. In the event that the expiry date of a Facility
LC is later than five (5) Business Days prior to the Scheduled Revolving Credit
Maturity Date, prior to such date that is five (5) Business Days prior to the
Scheduled Revolving Credit Maturity Date, the Borrower shall deliver to the
Agent cash, to be held by the Agent, for the benefit of the LC Issuers and the
Lenders, in the Cash Collateral Account as security for the LC Obligations in
respect of subsequent drawings under such Facility LC in an amount equal to 100%
of the face amount of such outstanding Facility LC plus related fees and
expenses with respect to such outstanding Facility LC over its remaining term
(which cash will be invested pursuant to the requirements of Section 2.20(j)),
pursuant to documentation in form and substance reasonably satisfactory to the
Agent and the applicable LC Issuer. Any Facility LC with a one-year tenor may
provide for the renewal thereof for additional one-year periods. If any Facility
LC contains a provision pursuant to which it is deemed to be automatically
renewed unless notice of termination is given by the applicable LC Issuer with
respect to such Facility LC, such LC Issuer shall timely give notice of
termination if (A) as of the close of business on the seventeenth (17th) day
prior to the last day upon which such LC Issuer’s notice of termination may be
given to the beneficiaries of such Facility LC, such LC Issuer has received a
notice of termination from the Borrower or a notice from the Agent that the
conditions to issuance of such Facility LC have not been satisfied or (B) the
renewed Facility LC would extend beyond the date that is five (5) Business Days
prior to the Scheduled Revolving Credit Maturity Date (unless such Facility LC
is Cash Collateralized per the terms of this Section 2.20(b)).

(c) Participations. Upon (i) the issuance by the applicable LC Issuer of each
Facility LC in accordance with this Section 2.20 and (ii) the Modification of
each Facility LC increasing or decreasing the face amount thereof in accordance
with this Section 2.20, the applicable LC Issuer shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from such LC
Issuer, a participation in such Facility LC (and each Modification thereof) and
the related LC Obligations in proportion to such Lender’s Pro Rata Share.

(d) Procedures for Issuing or Modifying a Facility LC. Subject to
Section 2.20(a) and (b), (i) to request the issuance of a Facility LC, the
Borrower shall deliver an LC Application to the applicable LC Issuer prior to
11:00 a.m. at least three (3) Business Days prior to the proposed date of
issuance thereof and (ii) to request a Modification of a Facility LC, the
Borrower shall deliver notice thereof to the applicable LC Issuer prior to 11:00
a.m. at least three (3) Business Days prior to the proposed date of
Modification, identifying the Facility LC to be Modified and specifying the name
and address of the beneficiary, the proposed date of Modification, the expiry
date of such Modified Facility LC and such other information as shall

 

-36-



--------------------------------------------------------------------------------

be reasonably requested by such LC Issuer to Modify such Facility LC,
accompanied by the written consent of the beneficiary thereto to the extent such
consent is required pursuant to the terms of such Facility LC. Upon the
applicable LC Issuer’s receipt of an LC Application or a notice of Modification,
such LC Issuer shall promptly notify the Agent, and, in the case of an issuance
of a Facility LC only, the Agent shall then promptly notify each Lender of the
contents thereof and of the amount of such Lender’s participation in such
Facility LC. Subject to each LC Issuer’s agreements set forth herein, each
Facility LC issued by such LC Issuer shall be in a form reasonably satisfactory
to such LC Issuer. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of any LC Application or any other
agreement entered into by the Borrower with an LC Issuer relating to any
Facility LC, the terms of this Agreement shall control.

(e) LC Fees. The Borrower shall pay to the Agent, for the account of the Lenders
(subject, with respect to any Defaulting Lender, to the limitations set forth in
Section 2.24(a)(iii)) ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurodollar Loans in effect from time to
time on the average daily undrawn face amount under such Facility LC, such fee
to be payable in arrears on each Payment Date (the “LC Participation Fee”). The
Borrower shall also pay to each LC Issuer for its own account (i) a fronting fee
at a per annum rate equal to 0.15% on the average daily undrawn face amount
under each Facility LC issued by such LC Issuer, such fee to be payable in
arrears on each Payment Date, and (ii) normal and customary charges, costs and
reasonable expenses incurred or charged by such LC Issuer in connection with the
issuance or Modification of and draws under the Facility LCs issued by such LC
Issuer in accordance with such LC Issuer’s standard schedule for such charges as
in effect from time to time. Each fee described in this Section 2.20(e) shall
constitute an “LC Fee”.

(f) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the
applicable LC Issuer shall notify the Agent and the Agent shall promptly notify
the Borrower and each other Lender as to the amount to be paid by the LC Issuer
as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of each LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in strict conformity with the terms and conditions of such Facility LC.
Each LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse such
LC Issuer on demand without offset of any kind for (i) such Lender’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC with respect to any drawing or other demand for payment made by a beneficiary
thereunder prior to the Scheduled Revolving Credit Maturity Date (it being
understood and agreed that no Lender shall have any obligation to reimburse any
LC Issuer with respect to any drawing or other demand for payment under any
Facility LC made after the Scheduled Revolving Credit Maturity Date, regardless
of whether the Borrower has complied with any obligation to deliver Cash
Collateral in respect of such Facility LC pursuant to the terms of this
Agreement), to the extent such amount is not reimbursed by the

 

-37-



--------------------------------------------------------------------------------

Borrower pursuant to Section 2.20(g) below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, from and including the date such payment
is made by such LC Issuer to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three (3) days and, thereafter, at a rate of
interest equal to the rate applicable to Base Rate Advances.

(g) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on the applicable LC
Payment Date (if notified of such drawing prior to 1:00 p.m. on such date,
otherwise on the next Business Day following receipt of such notice) for any
amounts to be paid by such LC Issuer upon any drawing under any Facility LC,
without presentment, demand (other than as set forth above), protest or other
formalities of any kind; provided that to the extent the Borrower does not
reimburse the applicable LC Issuer on the applicable LC Payment Date (or the
next Business Day, as applicable), then the Borrower shall be deemed to have
requested that the Swing Line Lender make a Swing Line Loan on such date; and
provided further that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential, special,
indirect or punitive) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) such LC Issuer’s gross negligence,
bad faith or willful misconduct, as determined by a court of competent
jurisdiction by final non-appealable judgment or (ii) such LC Issuer’s failure
to pay under any Facility LC issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Facility LC.
Each LC Issuer will pay to each Lender (other than any Defaulting Lender to the
extent such Defaulting Lender has not provided Cash Collateral for the LC
Issuers’ Fronting Exposure in respect thereof) ratably in accordance with its
Pro Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by such LC Issuer, but only to the extent such Lender has
made payment to such LC Issuer in respect of such Facility LC pursuant to
Section 2.20(f). Subject to the terms and conditions of this Agreement
(including the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in Article
IV), the Borrower may request an Advance hereunder for the purpose of satisfying
any Reimbursement Obligation.

(h) Obligations Absolute.

(i) The Borrower’s obligations under this Section 2.20 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any LC Issuer, any Lender or any beneficiary of a Facility LC.

(ii) The Borrower further agrees with the LC Issuers and the Lenders that the LC
Issuers and the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, (A) the validity or genuineness of documents, instruments or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, insufficient, fraudulent or forged, (B) any
dispute between or among the Borrower, any of its Affiliates, the beneficiary of
any Facility LC or any financing institution or other party to whom any Facility
LC may be transferred or any claims or

 

-38-



--------------------------------------------------------------------------------

defenses whatsoever of the Borrower or of any of its Affiliates against the
beneficiary of any Facility LC or any such transferee, (C) the existence of any
claims, set-off, defense or other right whatsoever of the Borrower against any
beneficiary of such Facility LC or any such transferee, (D) any lack of validity
or enforceability of any Facility LC or this Agreement, or any term of provision
therein or herein, (E) payment by the LC Issuer under a Facility LC against
presentation of a draft or other document that does not comply with the terms of
such Facility LC, or (F) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder or under any Facility LC.

(iii) No LC Issuer shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC.

(iv) The Borrower agrees that any action taken or omitted by any LC Issuer or
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence, willful misconduct or bad faith, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, shall be binding upon the Borrower and shall not result in any
liability of such LC Issuer or Lender to the Borrower.

(v) Nothing in this Section 2.20(h) is intended to limit the right of the
Borrower to make a claim against the applicable LC Issuer for damages as
contemplated by the second proviso to the first sentence of Section 2.20(g).

(i) Actions of the LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document reasonably believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such LC Issuer. In the absence of (x) willful misconduct, gross negligence or
bad faith of the applicable LC Issuer (as determined by a final, non-appealable
judgment of a court of competent jurisdiction) in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the applicable LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC, such LC Issuer shall be fully (a) justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action, and
(b) protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

-39-



--------------------------------------------------------------------------------

(j) Cash Collateral Account.

(i) Establishment of Cash Collateral Account. If the Borrower is required to
provide Cash Collateral under the terms of this Agreement, the Borrower and the
Agent shall establish the Cash Collateral Account, and the Borrower shall
execute any documents and agreements that the Agent reasonably requests in
connection therewith to establish the Cash Collateral Account, including, if so
requested, an assignment of deposit accounts in form and substance reasonably
satisfactory to the Agent and the Borrower. The Borrower hereby pledges, assigns
and grants to the Agent, on behalf of and for the ratable benefit of the Lenders
(including the LC Issuers), and agrees to maintain, a first priority security
interest in the Cash Collateral Account and all of the Borrower’s right, title
and interest in and to all Cash Collateral which may from time to time be on
deposit in the Cash Collateral Account, and all proceeds thereof, to secure the
prompt and complete payment and performance of the Obligations. If at any time
the Agent determines that Cash Collateral is subject to any right or claim of
any Person other than the Agent and the LC Issuers as herein provided, or that
the total amount of such Cash Collateral is less than the amount required to be
deposited under this Agreement, the Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by any Defaulting Lender).

(ii) Application of Funds. Moneys in the Cash Collateral Account held in respect
of LC Obligations arising from a particular Facility LC shall be applied by the
Agent to reimburse the LC Issuer that issued such Facility LC for Reimbursement
Obligations that arise in connection with such Facility LC for which it has not
been reimbursed and, to the extent not so applied, and subject to clause
(iii) below, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the Fronting Exposure with respect to such Facility LC at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the applicable LC Issuer), be applied to satisfy other
Obligations of the Borrower.

(iii) Release of Funds. If no Event of Default has occurred and is continuing,
within three Business Days of the Borrower’s written request, the Agent shall
release to the Borrower any and all funds held in the Cash Collateral Account
above the aggregate amounts then expressly required, if any, to be deposited and
held as Cash Collateral under all relevant provisions of this Agreement. In
addition, after all of the Obligations have been paid in full (other than
contingent indemnification obligations), the Aggregate Commitment has been
terminated and all Facility LCs have been terminated or expired, any funds
remaining in the Cash Collateral Account shall be returned by the Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time.

(iv) Administration of Cash Collateral Account. The Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the Cash
Collateral Account. If and when required by the Borrower, the Agent shall invest
and reinvest funds held in the Cash Collateral Account from time to time in cash
equivalents specified from time to time by the Borrower and reasonably
acceptable to the Agent. Interest or profits, if any, on such investments shall
accumulate in such account. The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if

 

-40-



--------------------------------------------------------------------------------

such funds are accorded treatment substantially equivalent to that which the
Agent accords its own property, it being understood that the Agent shall not
have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any such funds.

(k) Rights as a Lender. In its capacity as a Lender, each LC Issuer shall have
the same rights and obligations as any other Lender.

(l) Replacement of an LC Issuer. Any LC Issuer may be replaced at any time by
written agreement among the Borrower, the Agent, the replaced LC Issuer and the
successor LC Issuer. The Agent shall notify the Lenders of any such replacement
of an LC Issuer. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced LC
Issuer pursuant to Section 2.20(e). From and after the effective date of any
such replacement, (A) the successor LC Issuer shall have all the rights and
obligations of an LC Issuer under this Agreement with respect to Facility LCs to
be issued by it thereafter and (B) references herein to the term “LC Issuer”
shall be deemed to refer to such successor or to any previous LC Issuer, or to
such successor and all previous LC Issuers, as the context shall require. After
the replacement of an LC Issuer hereunder, the replaced LC Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an LC
Issuer under this Agreement with respect to Facility LCs issued by it prior to
such replacement, but shall not be required to issue additional Facility LCs.

(m) Defaulting Lenders. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Agent or any LC
Issuer (with a copy to the Agent) the Borrower shall Cash Collateralize the LC
Issuers’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to the reallocation provided in Section 2.24(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount equal to such
Fronting Exposure or such higher amount agreed to by the Borrower.

(i) Defaulting Lender’s Grant of Security Interest. To the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for
the benefit of the LC Issuers, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of LC Obligations, to be applied
pursuant to clause (ii) below.

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20(m) or Section 2.24
in respect of Facility LCs shall be applied to the satisfaction of the
Defaulting Lender’s unreallocated obligation to fund participations in respect
of LC Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.20(m)
following (A) the

 

-41-



--------------------------------------------------------------------------------

elimination of such Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (B) the determination by
the Agent and each LC Issuer that there exists Cash Collateral in excess of the
amount required to be maintained pursuant to the terms of this Agreement, in
which case, such Cash Collateral (in the case of clause (A) above) or excess
amounts (in the case of clause (B) above), as applicable, shall be returned to
the Borrower upon its request therefor to the extent such Cash Collateral was
provided by the Borrower; provided that, subject to Section 2.24, the Person
providing Cash Collateral may agree that Cash Collateral in excess of such
Fronting Exposure at any time shall be held to support future anticipated
Fronting Exposure or other Obligations.

(n) Independence. The Borrower acknowledges that the rights and obligations of
each LC Issuer under each Facility LC are independent of the existence,
performance or nonperformance of any contract or arrangement underlying such
Facility LC, including contracts or arrangements between such LC Issuer and the
Borrower and between the Borrower and the beneficiary of such Facility LC.

Section 2.21. Extension of Scheduled Revolving Credit Maturity Date.

(a) Request of Extension. No later than thirty (30) days prior to the Scheduled
Revolving Credit Maturity Date, the Borrower shall have the option to request
(such request, an “Extension Request”) an extension of the Scheduled Revolving
Credit Maturity Date for an additional one-year period; provided that no more
than two (2) of such one-year extensions shall be permitted hereunder. Any
election by a Lender to extend its Commitment will be at such Lender’s sole
discretion and such Lender’s failure to respond to an Extension Request within
fifteen (15) Business Days from the date of delivery of such Extension Request
shall be deemed to be a refusal by such Lender to so extend its Scheduled
Revolving Credit Maturity Date.

(b) Extension; Conditions Precedent. Subject to the Agent’s receipt of written
consents to such Extension Request from the Required Lenders (each such
consenting Lender, an “Extending Lender”), the Scheduled Revolving Credit
Maturity Date shall be extended for an additional one-year period for each
Extending Lender; provided that (i) each non-consenting Lender (together with
its successors and assigns, each a “Non-Extending Lender”) shall be required
only to complete its Commitment up to the previously effective Scheduled
Revolving Credit Maturity Date (without giving effect to such Extension
Request), (ii) the Commitment of each Extending Lender (including the Commitment
of each Additional Lender (as defined below)) shall be on the same terms and
conditions as the Commitment of each other Extending Lender and Additional
Lender, (iii) on the date of any extension of the Scheduled Revolving Credit
Maturity Date under this Section 2.21, the conditions set forth in Section 4.3
shall be satisfied and (iv) the Borrower shall deliver to the Agent a
certificate dated as of the date of any extension, signed by an Authorized
Officer certifying that (A) the conditions set forth in Section 4.3 shall be
satisfied and (B) attaching certified copies of resolutions of the board of
directors or other equivalent governing body of the General Partner approving
such extension.

 

-42-



--------------------------------------------------------------------------------

(c) Payments to Non-Extending Lenders; Reduction of Commitment. All Obligations
and other amounts payable hereunder to each Non-Extending Lender shall become
due and payable by the Borrower on the previously effective Scheduled Revolving
Credit Maturity Date (without giving effect to such Extension Request) or the
earlier replacement of such Non-Extending Lender pursuant to Section 2.19. The
Aggregate Commitment shall be reduced by the total Commitments of all
Non-Extending Lenders expiring on such previously effective Scheduled Revolving
Credit Maturity Date (without giving effect to such Extension Request) unless
and until one or more lenders (including other Lenders) shall have agreed to
assume a, or increase its, Commitment hereunder (in which case such portion of
the Aggregate Commitment shall be reinstated pursuant to this Section). Each
Non-Extending Lender shall be required to maintain its original Commitment up to
the previously effective Scheduled Revolving Credit Maturity Date (without
giving effect to such Extension Request) that such Non-Extending Lender had
previously agreed upon.

(d) Replacement of Lender. The Borrower shall have the right at any time to
replace each Non-Extending Lender (i) with one or more financial institutions
(each, an “Additional Lender”) (A) that are existing Lenders (and, if any such
Additional Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date) or (B) that are not existing
Lenders; provided that any financial institution that is not an existing Lender
(x) must be an Eligible Assignee and (y) must become a Lender for all purposes
under this Agreement pursuant to an Assignment and Assumption Agreement and
(ii) on a non-pro rata basis with any such financial institution that is willing
to grant the Extension Request, including at a higher or lower Commitment than
such Non-Extending Lenders’ respective Commitments; provided that any
replacement of one or more Non-Extending Lenders that results in a higher
Aggregate Commitment than the Aggregate Commitment in effect prior to such
Extension Request shall, to the extent of such excess, be effected pursuant to
the requirements of Section 2.22.

Section 2.22. Increase of Aggregate Commitment.

(a) Request of Commitment Increase. At any time and from time to time prior to
the Scheduled Revolving Credit Maturity Date, the Borrower shall have the right
to request and effectuate increases in the Aggregate Commitment (each a
“Commitment Increase”) without the consent of any Lender (other than a Lender
that is increasing its Commitment in connection with such request) by adding to
this Agreement pursuant to a Commitment Increase Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more existing Lenders to increase their respective Commitments (each an
“Increasing Lender”); provided that:

(i) no Lender shall have any obligation to increase its Commitment;

(ii) unless the Agent otherwise consents, each Commitment Increase shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $5,000,000
in excess thereof or, if less, the remaining amount permitted pursuant to
clause (iii) below;

(iii) in no event shall the aggregate amount of all Commitment Increases result
in the Aggregate Commitment exceeding 150% of the Aggregate Commitment in effect
on the Closing Date;

 

-43-



--------------------------------------------------------------------------------

(iv) each New Lender must be an Eligible Assignee;

(v) on the effective date of any Increase (the “Increase Date”), the applicable
conditions set forth in Section 4.3 shall be satisfied (or waived in accordance
with Section 9.1); and

(vi) such increased Commitments shall be on the same terms as the existing
Commitments (subject to the Borrower’s ability to extend any Commitment pursuant
to Section 2.21).

(b) Deliverables for Commitment Increase. Each Commitment Increase must be
requested by written notice from the Borrower to the Agent, specifying (x) the
proposed Increase Date and (y) the amount of the requested Commitment Increase.
To effect a Commitment Increase, the Borrower, the Agent, one or more New
Lenders and/or Increasing Lenders (and, to the extent the consent of the LC
Issuers and the Swing Line Lender is necessary under the terms of this
Agreement, the LC Issuers and the Swing Line Lender) shall execute a Commitment
Increase Agreement, and such Commitment Increase shall be effective on the
Increase Date specified therein; provided that, as a condition to the
effectiveness of any Commitment Increase, if requested by the Agent, the
Borrower shall deliver to the Agent:

(i) a certificate dated as of the Increase Date, signed by an Authorized Officer
certifying that (A) each of the conditions to such increase set forth in this
Section 2.22 shall have occurred and been complied with and (B) attached thereto
is a certified copy of resolutions of the board of directors or other equivalent
governing body of the General Partner approving such Commitment Increase; and

(ii) a favorable customary opinion of counsel for the Borrower (which may be
in-house counsel), in form and substance reasonably acceptable to the Agent,
covering such matters relating to the Commitment Increase as the Agent may
reasonable request.

(c) Notification of Commitment Increase; Reallocation of Credit Exposure. On
each Increase Date, upon fulfillment of the conditions set forth in paragraph
(b) above and Section 4.3, (i) the Agent shall notify the Lenders (including
each New Lender) and the Borrower of the occurrence of the Commitment Increase
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each New Lender, (ii) the
Aggregate Outstanding Credit Exposure will be reallocated among the Lenders in
accordance with their revised Pro Rata Shares (and the Lenders agree to make all
payments and adjustments necessary to effect the reallocation and the Borrower
shall pay any and all costs required pursuant to Section 3.4 in connection with
such reallocation as if such reallocation were a repayment) and (iii) each New
Lender that executes a Commitment Increase Agreement shall be a Lender for all
purposes under this Agreement.

Section 2.23. Swing Line Loans.

(a) Amount of Swing Line Loans. Upon (x) the satisfaction of the conditions
precedent set forth in Section 4.2 and (y) if such Swing Line Loan is to be made
on the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section

 

-44-



--------------------------------------------------------------------------------

4.1, from and including the Closing Date and prior to the Revolving Credit
Maturity Date, the Borrower may request and the Swing Line Lender shall, on the
terms and conditions set forth in this Agreement, make Swing Line Loans to the
Borrower from time to time in an aggregate principal amount not to exceed the
Swing Line Limit (it being agreed that the Swing Line Lender shall be obligated
to make Swing Line Loans even if the aggregate principal amount of Swing Line
Loans outstanding and/or requested by the Borrower at any time, when added to
the aggregate principal amount of Revolving Loans made by the Swing Line Lender
in its capacity as a Lender at such time and its LC Obligations at such time,
would exceed the Swing Line Lender’s own Commitment as a Lender at such time);
provided that at no time shall (i) the Aggregate Outstanding Credit Exposure at
any time exceed the Aggregate Commitment or (ii) the sum of (A) the Swing Line
Lender’s Pro Rata Share of the Swing Line Loans, plus (B) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, plus
(C) an amount equal to the Swing Line Lender’s ratable obligation to purchase
participations in the LC Obligations at such time, exceed the Swing Line
Lender’s Commitment at such time. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Revolving Credit Maturity Date. Subject to the terms and conditions of this
Agreement (including the submission of a Borrowing Notice in compliance with
Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance (other than a Swing
Line Loan) hereunder for the purpose of repaying any Swing Line Loan.

(b) Borrowing Notice. The Borrower shall deliver to the Agent and the Swing Line
Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than 2:00
p.m. on the Borrowing Date of each Swing Line Loan, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $500,000 and in an integral multiple of $100,000 in excess thereof.
The Swing Line Loans shall bear interest at the Swing Line Rate.

(c) Making of Swing Line Loans. Promptly after receipt of a Swing Line Borrowing
Notice, the Agent shall notify each Lender by fax, or other similar form of
transmission, of the requested Swing Line Loan. Not later than 4:00 p.m. on the
applicable Borrowing Date, the Swing Line Lender shall make available the Swing
Line Loan to the Borrower on the Borrowing Date at the Agent’s address specified
pursuant to Section 9.20.

(d) Repayment of Swing Line Loans.

(i) Each Swing Line Loan shall be paid in full by the Borrower on or before the
earlier of (A) the fourteenth (14th) Business Day after the Borrowing Date for
such Swing Line Loan and (B) the Revolving Credit Maturity Date; provided, that
such payment shall not be made by the proceeds of any other Swing Line Loans.

(ii) The Swing Line Lender may, by written notice given to the Agent not later
than 10:00 a.m. on any Business Day, require the Lenders (including the Swing
Line Lender) to acquire participations on such Business Day in all or a portion
of the Swing Line Loans outstanding. Such notice shall specify the aggregate
amount of Swing Line Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s

 

-45-



--------------------------------------------------------------------------------

Pro Rata Share of such Swing Line Loan or Swing Line Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Agent, for the account of the Swing Line Lender, such Lender’s Pro
Rata Share of such Swing Line Loan or Swing Line Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swing Line Loans
pursuant to this paragraph is unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Agent, the Swing Line Lender or any other Person, (B) the
occurrence or continuance of a Default or Event of Default, (C) any adverse
change in the condition (financial or otherwise) of the Borrower, or (D) any
other circumstances, happening or event whatsoever. Each Lender shall comply
with its obligation under this Section 2.23(d) by wire transfer of immediately
available funds, in the same manner as provided in Section 2. 8 with respect to
Revolving Loans made by such Lender (and Section 2.8 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Agent shall
promptly pay to the Swing Line Lender the amounts so received from the Lenders.
In the event that any Lender fails to make payment to the Agent of any amount
due under this Section 2.23(d), the Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Agent receives such payment from such Lender
or such obligation is otherwise fully satisfied. The Agent shall notify the
Borrower of any participations in any Swing Line Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swing Line Loan shall be
made to the Agent and not to the Swing Line Lender. Any amounts received by the
Swing Line Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swing Line Loan after receipt by the Swing Line Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Agent. All of such amounts received by the Agent in payment of Swing Line Loans
shall be promptly remitted by the Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to the Swing Line Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swing Line Lender or to the Agent, as applicable, if and to the extent
such payment is required to be refunded to the Borrower for any reason. The
purchase of participations in a Swing Line Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

(iii) In addition, on the fourteenth (14th) Business Day after the Borrowing
Date of any Swing Line Loan, the Borrower shall be deemed to have automatically
given notice to the Agent requesting that each Lender make a Revolving Loan in
the amount of such Lender’s Pro Rata Share of such Swing Line Loan (including
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan, in which case each Lender hereby absolutely and unconditionally
agrees to fund to the Agent, for the account of the Swing Line Lender, such
Lender’s Revolving Loan deemed requested under this clause (iii) at the Agent’s
address specified pursuant to Section 9.20, no later than 4:00 p.m. on the date
such notice is received by the Lender from the Agent if such notice is received
at or before 2:00 p.m. (and otherwise before 11:00 a.m. on the next Business
Day). Revolving Loans made pursuant to this Section 2.23(d)(iii) shall initially
be Base Rate Loans and thereafter may be continued as Base Rate Loans or
converted into Eurodollar Loans in the manner provided in Section 2.9 and

 

-46-



--------------------------------------------------------------------------------

subject to the other conditions and limitations set forth in this Article II.
Unless a Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Section 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.23(d)(iii) to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
the Swing Line Lender or any other Person, (B) the occurrence or continuance of
a Default or Event of Default, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, or (D) any other circumstances,
happening or event whatsoever.

Section 2.24. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1(b).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 11.1 will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Agent in a segregated account until (subject to
Section 2.24(b)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any LC Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
the LC Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.20(m); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so requested by the
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with
Section 2.20(m); sixth, to the payment of any amounts owing to the Lenders, the
LC Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any LC Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to

 

-47-



--------------------------------------------------------------------------------

the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations to the Borrower under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Aggregate
Commitments without giving effect to Section 2.24(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.5 and Section 2.20(e)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees) and the Borrower shall not be required to pay any fee that otherwise
would not have been required to have been paid to that Defaulting Lender,
provided, however that each Defaulting Lender shall be entitled to receive LC
Participation Fees for any period during which that Lender is a Defaulting
Lender to the extent (and only to the extent) allocable to its Pro Rata Share of
the outstanding undrawn face amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.20(m).

(B) With respect to any LC Participation Fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such LC Participation Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuer
the amount of any such LC Participation Fee otherwise payable to such Defaulting
Lender to the extent allocable to such LC Issuer’s unreallocated or non-Cash
Collateralized Fronting Exposure to such Defaulting Lender, if any, and (z) not
be required to pay the remaining amount of any such LC Participation Fee.

 

-48-



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s Fronting Exposure shall be automatically reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Outstanding Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall not later than two (2) Business Days after written demand by the
Agent (at the direction of any LC Issuer and/or the Swing Line Lender, as the
case may be), without prejudice to any right or remedy available to it hereunder
or under law, first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure, and second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in
Section 2.20(m).

(b) Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and each LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders and take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Facility LCs and Swing Line Loans to be held pro rata by the
Lenders in accordance with the Aggregate Commitments (without giving effect to
Section 2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender
(and the Pro Rata Shares of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure with respect
to such Defaulting Lender’s participation interest therein after giving effect
to such Swing Line Loan and (ii) no LC Issuer shall be required to issue or
Modify any Facility LC unless it is satisfied that it will have no Fronting
Exposure with respect to such Defaulting Lender’s participation interest therein
after

 

-49-



--------------------------------------------------------------------------------

giving effect thereto, in each case, after giving effect to such issuance or
Modification, and after giving effect to any Cash Collateral provided in respect
of, or reallocation pursuant to Section 2.24(a)(iv) of, such LC Issuer’s or
Swing Line Lender’s Fronting Exposure with respect to such Defaulting Lender.

Section 2.25. Obligations of Lenders.

(a) Funding by Lenders; Presumption by the Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed time of any borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the terms hereof and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Effective Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
such Loans. If the Borrower and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Advance to the Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans or participate
in Facility LCs are several and are not joint or joint and several. The failure
of any Lender to make available its Pro Rata Share of any Advance requested by
the Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Pro Rata Share of such Advance available on the Borrowing
Date, but no Lender shall be responsible for the failure of any other Lender to
make its Pro Rata Share of such Advance available on the Borrowing Date.

ARTICLE III.

YIELD PROTECTION; TAXES

Section 3.1. Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan or similar requirement against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender or any LC Issuer;

 

-50-



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other Connection Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender, any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Facility LC or participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Agent or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Recipient of participating in, issuing or
maintaining any Facility LC (or of maintaining its obligation to participate in
or to issue any Facility LC), or to reduce the amount of any sum received or
receivable by such Recipient hereunder (whether of principal, interest or any
other amount) then, upon written request of such Recipient, the Borrower shall
promptly pay to such Recipient such additional amount or amounts as will
compensate such Recipient for such additional costs incurred or reduction
suffered; provided that the Borrower shall not be required to pay any such
amounts to any Recipient under and pursuant to this Section which are owing as a
result of any Specified Change if and to the extent such Recipient is not at
such time generally assessing such costs in a similar manner to other similarly
situated borrowers with similar credit facilities.

(b) Capital Requirements. If any Lender or LC Issuer determines that any Change
in Law affecting such Lender or LC Issuer or any Lending Installation of such
Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Facility LCs or Swing Line Loans held by, such Lender, or the
Facility LCs issued by any LC Issuer, to a level below that which such Lender or
LC Issuer or such Lender’s or LC Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or LC
Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered;
provided that the Borrower shall not be required to pay any such amounts to any
Lender under and pursuant to this Section which are owing as a result of any
Specified Change if and to the extent such Lender is not at such time generally
assessing such costs in a similar manner to other similarly situated borrowers
with similar credit facilities.

(c) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or LC Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or LC Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than ninety (90) days prior to the date that such Lender or LC Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such

 

-51-



--------------------------------------------------------------------------------

increased costs or reductions, and of such Lender’s or LC Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the ninety-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.2. Changed Circumstances Affecting Eurodollar Rate Availability. In
connection with any request for a Eurodollar Advance or a Base Rate Advance or a
conversion to or continuation thereof, if for any reason (a) the Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Advance, (b) the Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining the Eurodollar Rate for such Advance or (c) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the Eurodollar Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Advance
during such Interest Period, then the Agent shall promptly give notice thereof
to the Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligation of the Lenders to make Eurodollar Advances and the right of the
Borrower to convert any Advance to or continue any Advance as a Eurodollar
Advance shall be suspended, and the Borrower shall, at the Borrower’s option,
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such Eurodollar Advance together with accrued interest
thereon (subject to Section 2.15), on the last day of the then current Interest
Period applicable to such Eurodollar Advance; or (B) convert, without premium or
penalty and without liability for any amounts payable pursuant to Section 3.4,
the then outstanding principal amount of each such Eurodollar Advance to a Base
Rate Advance as of the last day of such Interest Period; and (ii) the Alternate
Base Rate shall be calculated without giving effect to clause (c) of such
definition.

Section 3.3. Laws Affecting Eurodollar Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Installations) with any request or directive (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Installations) to honor its obligations
hereunder to make or maintain any Eurodollar Advance, such Lender shall promptly
give notice thereof to the Agent and the Agent shall promptly give notice to the
Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurodollar Advances, and the right of the
Borrower to convert any Advance or continue any Advance as a Eurodollar Advance
shall be suspended and thereafter the Borrower may select only Base Rate Loans,
(ii) if any of the Lenders may not lawfully continue to maintain a Eurodollar
Advance to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period and (iii) the Alternate Base Rate shall be
calculated without giving effect to clause (c) of such definition.

 

-52-



--------------------------------------------------------------------------------

Section 3.4. Funding Indemnification. If (i) any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, including pursuant to
Section 9.19, (ii) a Eurodollar Advance is not made, continued or converted on
the date specified by the Borrower in a Borrowing Notice or a
Conversion/Continuation Notice for any reason other than default by the Lenders,
(iii) a Eurodollar Advance is not prepaid on the date specified by the Borrower
pursuant to Section 2.7 for any reason, or (iv) a Eurodollar Loan is assigned on
a date which is not the last day of the applicable Interest Period as a result
of a request by the Borrower pursuant to Section 2.19, then, except (a) as
otherwise provided in this Agreement or (b) if arising in connection with a
Lender becoming a Defaulting Lender or the replacement of such Lender pursuant
to Section 2.19, for any such amounts that would be owing to such Lender, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance but excluding the
Applicable Margin expected to be received by such Lender during the remainder of
such Interest Period.

Section 3.5. Taxes.

(a) LC Issuers. For purposes of this Section 3.5, the term “Lender” includes any
LC Issuer.

(b) Payments Free of Taxes. Any and all payments to a Recipient by or on account
of any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding for Indemnified Tax been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, the Borrower
shall not be required to indemnify a Recipient pursuant to this Section 3.5(d)
for any Indemnified Taxes unless such

 

-53-



--------------------------------------------------------------------------------

Recipient makes written demand on the Borrower for indemnification for such
Indemnified Taxes no later than one hundred twenty (120) days after the earlier
of (i) the date on which the relevant Governmental Authority makes written
demand upon such Recipient for payment of such Indemnified Taxes, and (ii) the
date on which such Recipient has made payment of such Indemnified Taxes. A
certificate satisfying the requirements of Section 3.6 as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this Section 3.5(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.5, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in such
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

-54-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), properly completed and executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
properly completed and executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such Tax treaty;

(2) properly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) properly completed and executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership

 

-55-



--------------------------------------------------------------------------------

and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) To the extent the Agent is not acting as a Lender, the Agent shall comply
with the requirements of this Section 3.5(g) to the same extent as if it were a
Lender (whose obligations under this Section 3.5(g) shall be solely to the
Borrower) since the date on which it became the Agent.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

-56-



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.5(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.5(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j) Applicable Law. For purposes of this Section 3.5, the term “Applicable Law”
includes FATCA.

Section 3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver
a written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall (unless the subject of a good faith
dispute by the Borrower) be payable within fifteen (15) days after demand and
receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

Section 3.7. Alternative Lending Installation. If any Lender requests
compensation under Section 3.1, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or is unable to
fund or maintain Eurodollar Advances or Eurodollar Loans, as applicable, as a
result of the circumstances described in Section 3.3, then such Lender shall (at
the request of the Borrower) use reasonable efforts to designate a different
Lending Installation for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to

 

-57-



--------------------------------------------------------------------------------

another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or 3.5 or remedy the circumstances described in
Section 3.3, as the case may be, in the future, and (ii) would not in the
reasonable judgment of such Lender subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. A Lender
shall not be required to make any such designation or assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
requiring such designation or assignment cease to apply. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment, if and to the extent such
Lender is at such time generally assessing such costs and expenses in a similar
manner to other similarly situated borrowers with similar credit facilities.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.1. Initial Credit Extension. The effectiveness of this Agreement and
the obligation of the Lenders to make the initial Credit Extension hereunder
shall be subject to the satisfaction of the following conditions precedent:

(a) Document Deliverables. The Agent’s (or its counsel’s) receipt of the
following, each of which shall be originals or electronic copies (followed
promptly by originals) unless otherwise specified, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date):

(i) A counterpart of this Agreement duly executed by the Borrower, the Agent and
the Lenders;

(ii) Notes duly executed by the Borrower payable to each Lender requesting a
Note pursuant to Section 2.13;

(iii) A certificate of the secretary or assistant secretary of the General
Partner certifying (A) the names and true signatures of the officers of the
General Partner authorized to sign each Loan Document to which the Borrower is a
party and the notices and other documents to be delivered by the Borrower
pursuant to any such Loan Document, (B) the limited partnership agreement and
charter of the Borrower, together with all amendments, as in effect on the date
of such certification, and (C) resolutions of the board of directors or other
equivalent governing body of the General Partner approving and authorizing the
execution, delivery and performance by the Borrower of each Loan Document to
which it is a party and authorizing the borrowings and other transactions
contemplated hereunder, in form and substance reasonably satisfactory to the
Arrangers;

(iv) A Certificate of the Secretary of State of the State of Delaware as to the
existence and good standing of the Borrower in the State of Delaware;

 

-58-



--------------------------------------------------------------------------------

(v) A certificate of the Borrower in form and substance reasonably satisfactory
to the Arrangers certifying (A) the representations and warranties made by the
Borrower in Article V are true and correct in all material respects (other than
those representations and warranties that are subject to a materiality qualifier
in the text thereof, which shall be true and correct in all respects) and (B) no
Default or Event of Default has occurred and is continuing;

(vi) Fully executed or conformed copies of the Master Formation Agreement, the
transition services agreements and each other material agreement related to the
Initial JV Transaction (such agreements, collectively, the “Material JV
Agreements”) and a certificate of the Borrower certifying as to the completeness
of each Material JV Agreement and the consummation of the Initial JV
Transactions, which certificate will be in form and substance reasonably
satisfactory to the Arrangers.

(vii) Favorable legal opinions with respect to customary matters from the
Borrower’s counsel, in form and substance reasonably satisfactory to the
Arrangers and addressed to the Agent and the Lenders;

(viii) The Initial Financial Statements and the financial projections and
forward looking statements of the Borrower for the period from January 1, 2013
through December 31, 2016, giving pro forma effect to the Initial JV
Transaction;

(ix) Fully-executed copies of the amendments to the CenterPoint Energy Credit
Facility and the CERC Credit Facility, effective in connection with the Initial
JV Transaction; and

(x) Five days prior to the Closing Date (or such later date as the Agent shall
reasonably agree) all documentation and other information required by regulatory
authorities with respect to the Borrower under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the Act, that has been reasonably requested by the Agent a reasonable period in
advance of the date that is five days prior to the Closing Date.

(b) Representations and Warranties. On the Closing Date, each of the
representations and warranties made by the Borrower in Article V shall be true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the Closing Date
(except to the extent such representations and warranties expressly speak to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date).

(c) No Default. On the Closing Date, no Default or Event of Default shall have
occurred and be continuing.

(d) Initial JV Transaction. The Initial JV Transaction shall have been
consummated prior to, or shall be consummated substantially simultaneously with,
the Closing Date.

 

-59-



--------------------------------------------------------------------------------

(e) Material Adverse Effect. Since December 31, 2012, there shall not have
occurred and be continuing any material adverse effect on the business,
condition (financial or otherwise), or operations of the Borrower, its
Subsidiaries and the assets and businesses to be contributed to the Borrower
pursuant to the Transactions, taken as a whole, other than as disclosed (i) in
the Commitment Date SEC Reports or (ii) in writing to the Agent prior to
March 14, 2013.

(f) Approvals. All material governmental and third party approvals necessary in
connection with the Transactions and the continuing operations of the Borrower
and its Subsidiaries shall have been obtained or waived (if applicable) and be
in full force and effect, and all applicable waiting periods and appeal periods
shall have expired.

(g) Fees. The Borrower shall have paid all fees required to be paid on or before
the Closing Date, including the fees set forth in the Fee Letters to be paid on
the Closing Date, and all reasonable out-of-pocket expenses required to be paid
on or before the Closing Date for which invoices have been presented at least
one Business Day prior to the Closing Date.

(h) Termination of Certain Existing Enogex Debt. The termination in full of the
commitments of the Lenders and payment in full of all debt outstanding under the
Existing Enogex Revolving Credit Agreement and the Existing Enogex Intercompany
Agreement shall have occurred prior to, or substantially simultaneously with,
the Closing Date, it being acknowledged that such payment may be made with the
proceeds of borrowings hereunder.

(i) Closing Date. The Agent shall promptly notify the Borrower and the Lenders
of the Closing Date, and such notice shall be conclusive and binding on all
parties hereto.

Section 4.2. Each Credit Extension. The Lenders shall not (except as set forth
in Section 2.23(d) with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension (including the
initial Credit Extension hereunder but excluding, for purposes of this
Section 4.2, any conversion or continuation of any Loan or Advance), unless:

(a) In the case of an Advance of Loans, the Agent shall have received a
Borrowing Notice as required by Section 2.8 and in the case of the issuance or
Modification of a Facility LC, the applicable LC Issuer and the Agent shall have
received all LC Applications as required by Section 2.20(d).

(b) There exists no Default or Event of Default at the time of and immediately
after giving effect to such Credit Extension.

(c) The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of such Credit
Extension Date, both immediately before and after giving effect to such Credit
Extension, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.

 

-60-



--------------------------------------------------------------------------------

Each Borrowing Notice, Swing Line Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension (other than any
conversion or continuation of any Loan or Advance) shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(b) and 4.2(c) have been satisfied.

Section 4.3. Each Increase or Extension of the Commitments. Each increase of the
Commitments pursuant to Section 2.22 and each extension of the Commitments
pursuant to Section 2.21 shall not become effective until the date on which each
of the following conditions, and the other conditions listed in Section 2.21 or
Section 2.22, respectively, is satisfied:

(a) There exists no Event of Default at the time of and immediately after giving
effect to such increase or extension of the Commitments.

(b) The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the date of such
increase or extension of the Commitments, both immediately before and after
giving effect to such increase or extension of the Commitments, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 5.1. Existence and Standing. Each of the Borrower and its Material
Subsidiaries is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction where
the conduct of its business would require such qualification, except where the
failure to be in good standing or have such authority could not reasonably be
expected to have a Material Adverse Effect.

Section 5.2. Authorization and Validity; Enforceability. The Borrower has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party (as in effect on the date that this representation is made
or deemed made) and to perform its obligations thereunder. This Agreement and
each other Loan Document to which the Borrower is a party have been duly
executed and delivered on behalf of the Borrower. The execution and delivery by
the Borrower of the Loan Documents to which it is a party (as in effect on the
date that this representation is made or deemed made) and the performance of its
obligations thereunder have been duly authorized by proper limited partnership
or other applicable actions, and the Loan Documents to which it is party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought at equity or in law).

 

-61-



--------------------------------------------------------------------------------

Section 5.3. No Conflict. Neither the execution and delivery by the Borrower of
the Loan Documents to which it is a party, nor the performance by the Borrower
of its obligations thereunder, nor the consummation of the Transactions will
(a) violate the Borrower’s or any Material Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, bylaws, or operating or other management agreement,
as the case may be, (b) violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Material Subsidiaries or (c) contravene the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Material
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of the Borrower or
a Material Subsidiary pursuant to the terms of any such indenture, instrument or
agreement, except, only in the case of this clause (c), for any such violations,
contraventions or defaults which, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 5.4. Government Consents. No material order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Material Subsidiaries, is
required to be obtained by the Borrower or any of its Material Subsidiaries in
connection with the consummation of the Transactions, the execution and delivery
by the Borrower of the Loan Documents, the borrowings by the Borrower under this
Agreement, the payment and performance by the Borrower of the Obligations
thereunder or the legality, validity, binding effect or enforceability of any of
the Loan Documents, except those relating to performance as would ordinarily be
made or done in the ordinary course of business after the Closing Date.

Section 5.5. Compliance with Laws. The Borrower and each Material Subsidiary is
in compliance with all Applicable Laws relating to it or any of its respective
Properties except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect.

Section 5.6. Financial Statements.

(a) The Initial Financial Statements described in clauses (a) and (b) of the
definition thereof, delivered to the Agent on or prior to the Closing Date were
prepared in accordance with GAAP and fairly present in all material respects the
financial conditions and operations of the companies subject to such Initial
Financial Statements at the date of the respective Initial Financial Statements
and the results of operations for such companies at such respective date.

(b) The annual consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 6.1(a) were prepared in accordance
with GAAP and fairly present in all material respects the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the year then ended.

 

-62-



--------------------------------------------------------------------------------

Section 5.7. Material Adverse Change. On and as of the Closing Date, since
December 31, 2012, except as (a) disclosed in the Closing Date SEC Reports or
(b) disclosed in writing to the Agent prior to the Closing Date and set forth on
Schedule 5.7, there has been no Material Adverse Effect.

Section 5.8. OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower is a Sanctioned Person or Sanctioned Entity. The
proceeds of any Loan or any Facility LC will not be used and have not been used
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

Section 5.9. Litigation. On and as of the Closing Date, except as (a) disclosed
in the Closing Date SEC Reports or (b) disclosed to the Agent prior to the
Closing Date and set forth on Schedule 5.9, there is no litigation, arbitration
or governmental investigation, proceeding or inquiry pending or, to the
knowledge of any Authorized Officer or the general counsel of the General
Partner (or, if at such time the Borrower has a general counsel, of the
Borrower), threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of the initial
Credit Extension.

Section 5.10. Subsidiaries. Schedule 5.10 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
which Subsidiaries are Material Subsidiaries (and indicating that, as of such
date, there are no Excluded Subsidiaries) and setting forth each Subsidiary’s
jurisdiction of organization and the percentage of its Capital Stock or other
ownership interests owned by the Borrower or other Subsidiaries.

Section 5.11. Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any of the Loans or any Facility LC will be used for
purchasing or carrying margin stock or for any purpose which violates the
provisions of Regulation U or Regulation X.

Section 5.12. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 5.13. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

-63-



--------------------------------------------------------------------------------

Section 5.14. Accuracy of Information.

(a) None of the documents or written information (excluding (x) estimates,
financial projections and forecasts and (y) the balance sheet and income
statement described in clause (c) of the definition of “Initial Financial
Statements”) furnished to the Lenders by or on behalf of the Borrower in
connection with or pursuant to this Agreement or the other Loan Documents
(collectively, the “Information”), contained, as of the date such Information
was furnished (or, if such Information expressly related to a specific date, as
of such specific date), any untrue statement of a material fact or omitted to
state, as of the date such Information was furnished (or, if such Information
expressly related to a specific date, as of such specific date), any material
fact (other than industry-wide risks normally associated with the types of
businesses conducted by the Borrower and its Subsidiaries) necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading, as a whole.

(b) The (x) estimates, financial projections and forecasts and (y) the balance
sheet and income statement described in clause (c) of the definition of “Initial
Financial Statements” furnished to the Lenders by or on behalf of the Borrower
with respect to the transactions contemplated under this Agreement were prepared
in good faith and on the basis of information and assumptions that the Borrower
believed to be reasonable as of the date such information was prepared (it being
recognized by the Lenders that such estimates, financial projections and
forecasts as they relate to future events are not to be viewed as fact and that
actual results during the period or periods covered by such estimates, financial
projections and forecasts may differ from the projected results set forth
therein by a material amount).

Section 5.15. Solvency. On the Closing Date (after giving effect to the
Transactions), the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

Section 5.16. Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Federal and all other material tax returns that are
required to be filed by it and has paid or caused to be paid all taxes shown to
be due and payable by it on said returns or on any assessments made against it
or any of its Property and all other taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority and payable by it (other
than, with respect to any of the foregoing, any such taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries), except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.17. Title to Properties. The issued and outstanding Capital Stock
owned by the Borrower of each of its Material Subsidiaries, whether such stock
is owned directly or indirectly through one or more of its Subsidiaries, is
owned free and clear of any Lien (other than any Lien permitted pursuant to
Section 7.4). In addition, each of the Borrower and each Material Subsidiary has
good title to, or valid leasehold interests in, all its Property material to its
business, except for defects in title and exceptions to leasehold interests that
either individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect, and all such Properties are free and clear
of any Lien except Liens permitted under this Agreement.

Section 5.18. No Violation. The Borrower is not in violation of any order, writ,
injunction or decree of any court or any order, regulation or demand of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Section 6.1. Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with Agreement Accounting Principles, and furnish to the Agent:

(a) Within ninety (90) days after the end of each of its fiscal years, financial
statements prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, including balance sheets as of the end of such period,
statements of income and statements of cash flows, setting forth in comparative
form figures for the preceding fiscal year, accompanied by an audit report,
consistent with the requirements of the Securities and Exchange Commission, of a
nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders.

(b) Within forty-five (45) days after the end of the first three quarterly
periods of each of its fiscal years, financial statements prepared in accordance
with GAAP (other than with regard to the absence of footnotes and subject to
changes resulting from audit and normal year-end audit adjustments to same) on a
consolidated basis for itself and its Subsidiaries, including, consolidated
unaudited balance sheets as at the end of each such period and consolidated
unaudited statements of income and a statement of cash flows for the period from
the beginning of such fiscal year to the end of such quarter, in each case
setting forth in comparative form figures for the corresponding period of the
preceding fiscal year, and accompanied by a certificate of a Financial Officer
to the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
on a consolidated basis as of their respective dates and have been prepared in
accordance with GAAP (other than with regard to the absence of footnotes and,
subject to changes resulting from audit and normal year-end audit adjustments to
same).

(c) Together with the financial statements required under Sections 6.1(a) and
6.1(b), (i) a compliance certificate in substantially the form of Exhibit F
signed by a Financial Officer (A) showing the calculations necessary to
determine compliance with Section 7.11 and, if applicable, Section 7.12 and
(B) stating that no Default or Event of Default exists, or if any Default or
Event of Default exists as of the date of such compliance certificate, stating
the nature and status thereof, and (ii) such other financial information as may
be reasonably requested by the Agent reasonably in advance of the delivery of
such financial statements, including consolidating financial statements, as is
necessary to account for Non-Recourse Indebtedness and Excluded EBITDA for
purposes of determining the Consolidated Leverage Ratio.

(d) Together with the financial statements required under Sections 6.1(a), a
certificate signed by a Financial Officer certifying an updated Schedule 5.10
with respect to its Subsidiaries, Material Subsidiaries and Excluded
Subsidiaries, if applicable.

 

-65-



--------------------------------------------------------------------------------

(e) If requested by the Agent, within 305 days after the end of each fiscal year
of the Borrower, a copy of the actuarial report showing the Unfunded Liabilities
of each Single Employer Plan as of the valuation date occurring in such fiscal
year, certified by an actuary enrolled under ERISA.

(f) As soon as possible and in any event within ten (10) days after an
Authorized Officer knows that any ERISA Event has occurred with respect to any
Plan that could reasonably be expected to have a Material Adverse Effect, a
statement, signed by an Authorized Officer, describing said ERISA Event and the
action which the Borrower proposes to take with respect thereto.

(g) From time to time, such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request, including support for any pro
forma calculations hereunder.

(h) Promptly upon the filing thereof, copies of all registration statements
(other than any registration statement on Form S-8 and any registration
statement in connection with a dividend reinvestment plan, shareholder purchase
plan or employee benefit plan) and reports on form 10-K, 10-Q or 8-K (or their
equivalents) which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission.

(i) Promptly upon obtaining knowledge thereof, notice of any change in any of
the Borrower’s Designated Ratings.

(j) Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including the Act), as from
time to time reasonably requested by the Agent or any Lender.

(k) Promptly upon the execution thereof, copies of all amendments to the
Partnership Agreement and material amendments to the Material JV Agreements.

Information required to be delivered pursuant to these Sections 6.1(a), 6.1(b),
6.1(h) and 6.1(k) shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Agent that such information has been posted
on the Securities and Exchange Commission website on the Internet at sec.gov, on
the Borrower’s DebtDomain site or at another website identified in such notice
and accessible by the Lenders without charge; provided that (i) such notice may
be included in a certificate delivered pursuant to Section 6.1(c) and such
notice or certificate shall also be deemed to have been delivered upon being
posted to the Borrower’s DebtDomain site or such other website and (ii) the
Borrower shall deliver paper copies of the information referred to in Sections
6.1(a), 6.1(b), 6.1(h) and 6.1(k) to any Lender which requests such delivery.

Notwithstanding anything herein to the contrary, so long as each Lender is a
“Lender” under and as defined in the 2013 Term Loan Facility, information
delivered pursuant to Sections 6.1(a), 6.1(b), 6.1(h) and 6.1(k) of the 2013
Term Loan Facility shall be deemed delivered under Sections 6.1(a), 6.1(b),
6.1(h) and 6.1(k) hereof, respectively; provided that, if any Lender shall cease
to be a “Lender” under and as defined in the 2013 Term Loan Facility, the
Borrower shall

 

-66-



--------------------------------------------------------------------------------

be required to separately deliver such information pursuant to the terms of this
Agreement, which information may be posted on the Securities and Exchange
Commission website on the Internet at sec.gov, on the Borrower’s DebtDomain site
or at another website identified in such notice and accessible by the Lenders
without charge.

Section 6.2. Use of Proceeds and Facility LCs. The Borrower will use the
proceeds of the Loans to (a) refinance certain indebtedness owing by Enogex
under the Existing Enogex Revolving Credit Agreement and the Existing Enogex
Intercompany Agreement and (b) for general corporate purposes of the Borrower
and its Subsidiaries. Facility LCs will be issued only for general corporate
purposes of the Borrower and its Subsidiaries.

Section 6.3. Notice of Default. Within five (5) days after any Authorized
Officer with responsibility relating thereto obtains knowledge of any Default or
Event of Default, the Borrower will deliver to the Agent a certificate of an
Authorized Officer setting forth the details thereof and, if such Default or
Event of Default is then continuing, the action which the Borrower is taking or
proposes to take with respect thereto.

Section 6.4. Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect, its corporate or other legal
existence and its rights, privileges and franchises material to the normal
conduct of its businesses; provided that nothing in this Section 6.4 shall
prohibit (a) any transaction permitted pursuant to Section 7.1, (b) the IPO or
(c) the termination of any right, privilege or franchise of the Borrower or any
Material Subsidiary or of the corporate or other legal existence of any Material
Subsidiary or the change in form of organization of the Borrower or any Material
Subsidiary which could not reasonably be expected to result in a Material
Adverse Effect.

Section 6.5. Taxes. The Borrower will, and will cause each Material Subsidiary
to, file all United States federal tax returns and all other material tax
returns which are required to be filed by it, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will, and will cause each Material Subsidiary to, pay when
due all taxes, assessments and governmental charges and levies upon it or its
Property that are payable by it, except (a) where the failure to pay could not
reasonably be expected to result in a Material Adverse Effect or (b) those which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are maintained in accordance with GAAP.

Section 6.6. Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance
companies, insurance on its Property in such amounts, subject to such
deductibles and self-insurance retentions, and covering such risks as are
consistent with reasonably prudent industry practice, and the Borrower will
furnish to the Agent upon request full information as to the insurance carried.

Section 6.7. Compliance with Laws. The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, statutes, rules, regulations,
orders, writs, judgments, injunctions, restrictions, decrees or awards of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective

 

-67-



--------------------------------------------------------------------------------

businesses or the ownership of their respective Property to which it may be
subject, including all Environmental Laws, ERISA and all Applicable Laws
involving transactions with, investments in or payments to Sanctioned Persons or
Sanctioned Entities, except (i) where failure to so comply could not reasonably
be expected to result in a Material Adverse Effect or (ii) the necessity of
compliance therewith is being contested in good faith by appropriate
proceedings.

Section 6.8. Maintenance of Properties. Subject to Section 7.1, the Borrower
will, and will cause each Material Subsidiary to, keep and maintain all of its
Property that is necessary and material to the operation of the business of the
Borrower and its Subsidiaries, taken as whole, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

Section 6.9. Inspection; Keeping of Books and Records.

(a) The Borrower will, and will cause each Material Subsidiary to, at the
Borrower’s expense, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property (subject to such
physical security requirements as the Borrower or the applicable Material
Subsidiary may reasonably require), to examine and make copies of the books of
accounts and other financial records of the Borrower and each Material
Subsidiary (except to the extent that such access is restricted by law or by a
bona fide non-disclosure agreement not entered into for the purpose of evading
the requirements of this Section), and to discuss the affairs, finances and
accounts of the Borrower and each Material Subsidiary with, and to be advised as
to the same by, their respective officers upon reasonable notice and at such
reasonable times and intervals as the Agent or any Lender may designate;
provided that the Borrower shall only be responsible for the expenses of one
such visit, examination and/or inspection (in the aggregate among the Agent and
the Lenders) in any twelve month period, unless such visit, examination and/or
inspection is conducted during the continuance of an Event of Default.

(b) The Borrower shall keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries shall be made of all dealings and
transactions in relation to their respective businesses and activities in
sufficient detail as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP.

ARTICLE VII.

NEGATIVE COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Section 7.1. Fundamental Changes. The Borrower will not, and will not permit any
of its Material Subsidiaries to, (a) enter into any transaction of merger or
(b) consolidate, liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided, that as long as no Default or Event of
Default exists and is continuing or would be caused thereby: (i) a

 

-68-



--------------------------------------------------------------------------------

Person (including a Subsidiary of the Borrower) may be merged or consolidated
with or into the Borrower so long as (A) the Borrower shall be the continuing or
surviving entity and (B) the Borrower remains liable for its obligations under
this Agreement and all the rights and remedies hereunder remain in full force
and effect, (ii) a Material Subsidiary may (A) merge or consolidate with or into
another Subsidiary of the Borrower or (B) merge or consolidate with or into any
other Person (other than the Borrower, which shall be governed by clause (i) of
this Section) so long as either (x) such Material Subsidiary shall be the
surviving entity of such merger or consolidation or (y) upon such merger or
consolidation, such other Person would become a Material Subsidiary of the
Borrower after giving effect to such merger or consolidation (it being
understood that, notwithstanding anything to the contrary contained herein, for
purposes of this clause (y) only, a Material Subsidiary shall mean, as at any
time of determination, a Subsidiary whose total assets, as determined in
accordance with GAAP, represent at least 10% of the total assets of the
Borrower, on a consolidated basis, as determined in accordance with GAAP, at
such time) and (iii) the Borrower or any Subsidiary may otherwise take such
action to the extent permitted by Section 7.2(b).

Section 7.2. Asset Sales.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, convey, sell, lease, transfer, or otherwise dispose of
all or substantially all of the assets of the Borrower and its Subsidiaries on a
consolidated basis.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, convey, sell, lease, transfer, or otherwise dispose of
assets (including interests in any Person), businesses or operations of any
Person; provided, that, subject to Section 7.2(a) above, (i) the Borrower and
its Subsidiaries may enter into sales and leases of inventory in the ordinary
course of business, (ii) the Borrower and its Subsidiaries may enter into leases
of transportation capacity, storage capacity, and/or processing capacity in the
ordinary course of business, (iii) the Borrower and its Subsidiaries may enter
into conveyances, sales, leases, transfers, or other dispositions of obsolete,
surplus or unusable equipment in the ordinary course of its business and (iv) if
no Default or Event of Default exists and is continuing or would be caused
thereby, the Borrower and its Subsidiaries may convey sale, lease, transfer or
dispose of other assets.

(c) Notwithstanding the foregoing Sections 7.2(a) and (b), nothing in this
Section 7.2 shall be deemed to prohibit (i) the IPO or (ii) the Borrower or any
Subsidiary from conveying, selling, leasing, transferring, or otherwise
disposing of any assets to any other Subsidiary or to the Borrower.

Section 7.3. Indebtedness. The Borrower will not permit its Subsidiaries (other
than Excluded Subsidiaries) to create, assume, incur or suffer to exist any
Indebtedness, except for the following:

(a) Indebtedness existing on the Closing Date and listed on Schedule 7.3 and
renewals, extensions and refinancings of such Indebtedness that do not violate
Section 7.10.

(b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary.

 

-69-



--------------------------------------------------------------------------------

(c) Unsecured Indebtedness of a Person that becomes a Subsidiary (including by
way of acquisition, merger or consolidation) after the Closing Date; provided
that such Indebtedness was not incurred in contemplation of such Person becoming
a Subsidiary, together with extensions, renewals and replacements of any such
Indebtedness in a principal amount not in excess of that outstanding as of the
date of such extension, renewal or replacement.

(d) Guarantees of Indebtedness of any Subsidiary permitted hereunder by any
other Subsidiary.

(e) Indebtedness of any Subsidiary (or any Person that will become a Subsidiary
(including by way of acquisition, merger or consolidation) after the Closing
Date, provided that such Indebtedness is not incurred in contemplation of such
entity becoming a Subsidiary) secured by a Lien permitted pursuant to
Section 7.4(a), together with extensions, renewals and replacements of any such
Indebtedness in a principal amount not in excess of that outstanding as of the
date of such extension, renewal or replacement.

(f) Indebtedness in respect of Swap Agreements or credit support in respect
thereof entered into in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets or property held or reasonably anticipated.

(g) Indebtedness in respect of a Permitted Receivables Financing.

(h) Guarantees by any Subsidiary of Indebtedness of the Borrower to the extent
such Subsidiary has guaranteed the Indebtedness of the Borrower under this
Agreement on terms and conditions satisfactory to the Agent.

(i) Non-Recourse Indebtedness of Excluded Subsidiaries.

(j) Indebtedness in an aggregate amount not to exceed at any one time
outstanding the greater of (x) $250,000,000 and (y) 5% of Consolidated Tangible
Assets.

Section 7.4. Liens. The Borrower will not, nor will it permit any Material
Subsidiary (other than an Excluded Subsidiary) to, create, incur, or suffer to
exist any Lien in, of or on the Property of the Borrower or any of its Material
Subsidiaries (other than Excluded Subsidiaries), except:

(a) Any Lien securing Indebtedness, including a Capitalized Lease, incurred or
assumed for the purpose of financing all or any part of the cost of acquiring,
repairing, constructing or improving fixed or capital assets; provided that
(i) such Lien shall be created substantially simultaneously with or within 12
months after the acquisition thereof or the completion of the repair,
construction or improvement thereof, (ii) such Lien shall not apply to any other
property or assets of the Borrower or of its Material Subsidiaries (other than
repairs, renewals, replacements, additions, accessions, improvements and
betterments thereto) and (iii) the Indebtedness secured thereby does not exceed
the cost of acquiring, constructing, improving, altering or repairing such fixed
or capital assets, as the case may be.

 

-70-



--------------------------------------------------------------------------------

(b) Any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Subsidiary, or otherwise
becomes a Subsidiary; provided that (i) such Lien existed at the time such
Person became a Subsidiary and was not created in anticipation thereof, and
(ii) such Lien does not encumber any other property or assets of the Borrower or
any of its Subsidiary (other than additions thereto, proceeds thereof and
property in replacement or substitution thereof).

(c) Any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary; provided that (i) such Lien existed at the time of
such acquisition and was not created in anticipation thereof, and (ii) such Lien
does not encumber any other property or assets (other than additions thereto,
proceeds thereof and property in replacement or substitution thereof).

(d) Any Lien arising out of the refinancing, extension, renewal or refunding of
any debt secured by any Lien permitted by Section 7.4(a), 7.4(b), 7.4(c),
7.4(m), 7.4(n), or 7.4(r); provided that no such Lien shall encumber any
additional assets (other than additions thereto and property in replacement or
substitution thereof) or secure debt with a larger principal amount (other than
in respect of accrued interest, fees and transaction costs) than the debt being
refinanced, extended, renewed or refunded.

(e) Liens for taxes, assessments or governmental charges or levies on its
Property (i) not yet due or delinquent (after giving effect to any applicable
grace period) or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP.

(f) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, interest owner’s of oil and gas production and mechanics’ liens
and other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained in accordance with GAAP.

(g) (i) Liens arising out of pledges or deposits, surety bonds or performance
bonds, in each case relating to or under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or (ii) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature or arising as a result of progress payments under government
contracts, in each case incurred in the ordinary course of business.

(h) Easements (including reciprocal easement agreements and utility agreements),
reservations, rights-of-way, covenants, consents, encroachments, variations,
charges, restrictions, survey exceptions and other similar encumbrances as to
real property of the Borrower and its Subsidiaries, which do not materially
interfere with the conduct of the business of the Borrower or such Subsidiary
conducted at the property subject thereto.

(i) Liens arising by reason of any judgment, decree or order of any court or
other governmental authority which do not result in an Event of Default.

 

-71-



--------------------------------------------------------------------------------

(j) Liens on deposits required by any Person with whom the Borrower or any of
its Subsidiaries enters into Swap Agreements or any credit support therefor, in
each case, in the ordinary course of business for the purpose of mitigating
risks associated with liabilities (including interest rate liabilities),
commitments, investments, assets or property held or reasonably anticipated.

(k) Liens, including Liens imposed by Environmental Laws, that (i) do not secure
Indebtedness, (ii) do not secure obligations in an aggregate amount exceeding
$50,000,000 at any time prior to the date that the Borrower achieves Investment
Grade Status, (iii) do not in the aggregate materially detract from the value of
its assets (other than to the extent of such Lien) or materially impair the use
thereof in the operation of its business and (iv) in the case of all such Liens
other than those imposed by Environmental Laws, are incurred in the ordinary
course of business.

(l) Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

(m) Liens created or assumed by the Borrower or a Subsidiary on any contract for
the permitted sale of any product or service or any proceeds therefrom
(including accounts and other receivables).

(n) Liens created by the Borrower or a Subsidiary on advance payment obligations
by such Person to secure indebtedness incurred to finance advances for oil, gas,
hydrocarbon and other mineral exploration and development.

(o) Liens securing obligations, neither assumed by the Borrower or any
Subsidiary nor on account of which the Borrower or any Subsidiary customarily
pays interest, upon real estate or under which the Borrower or any Subsidiary
has a right-of-way, easement, franchise or other servitude or of which the
Borrower or any Subsidiary is the lessee of the whole thereof or any interest
therein for the purpose of locating pipe lines, substations, measuring stations,
tanks, pumping or delivery equipment or similar equipment.

(p) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a depository institution and Liens of a collecting
bank arising in the ordinary course of business under Section 4-210 of the
Uniform Commercial Code in effect in the relevant jurisdiction.

(q) Liens granted to the Agent, for the benefit of the Lenders and the LC
Issuers, in the Cash Collateral Account.

(r) Liens existing on the Closing Date and listed on Schedule 7.4.

(s) Liens on the Capital Stock or assets of any Receivables Entity, or Liens on
Receivables Facility Assets sold, contributed, financed or otherwise conveyed or
pledged in connection with a Permitted Receivables Financing.

 

-72-



--------------------------------------------------------------------------------

(t) Liens securing Indebtedness of a Subsidiary to the Borrower or to a
Non-Excluded Subsidiary.

(u) Leases and subleases of real property owned or leased by the Borrower or any
Subsidiary and not materially interfering with the ordinary conduct of the
business of the Borrower and the Subsidiaries.

(v) Cash collateral and other Liens securing obligations incurred in the
ordinary course of its energy marketing business (other than any obligations in
respect of Swap Agreements or similar transactions, in each case that are not
entered for the purpose of mitigating risks associated with liabilities
(including interest rate liabilities), commitments, investments, assets or
property held or reasonably anticipated).

(w) Liens not described in or otherwise permitted by Sections 7.4(a) through
7.4(v), inclusive, securing indebtedness in an aggregate amount not to exceed at
any one time outstanding the greater of (x) $250,000,000 and (y) 5% of
Consolidated Tangible Assets.

Section 7.5. Affiliate Transactions. The Borrower will not, and will not permit
any Material Subsidiary to, directly or indirectly, enter into any transaction
(including the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate (other than transactions between (i) the
Borrower and any Non-Excluded Subsidiary, (ii) any Non-Excluded Subsidiary and
another Non-Excluded Subsidiary or (iii) any Excluded Subsidiary and another
Excluded Subsidiary) except upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary (all terms of a particular transaction taken as
a whole) than the Borrower or such Subsidiary could obtain in a comparable arm’s
length transaction; provided, that this Section shall not prohibit (a) any
Restricted Payment permitted under Section 7.7, (b) the provision by the
Borrower or any such Material Subsidiary of credit support to its Subsidiaries
in the form of a performance guaranty or similar undertaking (but excluding any
guaranty of, joint and several obligations for, or assumption of, Indebtedness
or payment obligations), (c) the provision of letters of credit, guaranties,
sureties and similar forms of credit support in respect of performance
obligations of an Affiliate (but excluding any such support for Indebtedness or
payment obligations) on terms and conditions that the Borrower or such Material
Subsidiary, as applicable, believes in good faith to be fair and reasonable to
the Borrower or such Material Subsidiary as applicable, provided, however, that
to the extent the amount of the obligations of such Affiliate supported thereby
exceeds $10,000,000, the provision of such letter of credit, guaranty, surety or
similar form of credit support shall be approved by the board of directors or
similar governing body of the General Partner and determined by such board of
directors or similar governing body to be fair and reasonable to the Borrower or
such Material Subsidiary, as applicable, (d) customary arrangements among
Affiliates relating to the administrative or management services authorized by
the Borrower’s or such Subsidiary’s organizational documents or board of
directors or other governing body (or committee thereof), (e) equity investments
by the Borrower and its Subsidiaries made after the Closing Date in any such
Affiliates in an amount not to exceed $250,000,000, in the aggregate, at any one
time (after giving effect to all returns of capital), (f) any transaction
subject to the jurisdiction, approval, consent or oversight of any regulatory
body or compliance with any applicable regulation, rule or guideline of any such
regulatory body, (g) the IPO, (h) the transfer of Receivables Facility Assets to
a Receivables Entity in connection with any Permitted Receivables Financing and
(i) the transactions set forth on Schedule 7.5.

 

-73-



--------------------------------------------------------------------------------

Section 7.6. Excluded Subsidiaries. The Borrower shall take such action as is
necessary (including, at the Borrower’s option, subject to Section 9.17,
designating a Subsidiary that was previously an Excluded Subsidiary as a
Non-Excluded Subsidiary and/or transferring assets from an Excluded Subsidiary
to a Non-Excluded Subsidiary) to ensure that the aggregate assets owned by all
Excluded Subsidiaries does not exceed, at any one time, 15% of consolidated
assets of the Borrower and its Subsidiaries, as determined by the most recent
balance sheet delivered by the Borrower pursuant to Section 6.1.

Section 7.7. Restricted Payments. Prior to the date that the Borrower first
achieves Investment Grade Status, the Borrower shall not, and shall not permit
its Subsidiaries to, make any Restricted Payments other than the following:
(a) ratable distributions by Subsidiaries and joint ventures of the Borrower or
its Subsidiaries, to the Borrower and/or to Subsidiaries of the Borrower and the
other joint venturers therein, (b) ratable distributions paid only in common
(non-preferential and non-redeemable) equity securities, (c) distributions in
connection with stock option or other benefit plans for management and
employees, (d) payment of management, marketing services, credit support and
general and administrative fees and expenses in accordance with its governing
documents and/or the other arrangements or agreements permitted by Section 7.5,
and payment of or reimbursement for (or indemnification for) costs, fees and
expenditures made or incurred for or on behalf of it or its Subsidiaries by any
Person in connection with providing such services, and (e) if and to the extent
that no Event of Default then exists or would result therefrom, the Borrower may
make (i) distributions with respect to the partnership interests in the Borrower
in an amount not to exceed (A) Distributable Cash (as defined in the Partnership
Agreement) prior to the consummation of the IPO and (B) Available Cash (as
defined in the Partnership Agreement) on and after the consummation of the IPO
and (ii) distributions required by the Partnership Agreement in connection with
any Bronco Arrearage Amount, CERC Arrearage Amount or OGE Arrearage Amount (each
as defined in the Partnership Agreement).

Section 7.8. Nature of Business. The Borrower and its Subsidiaries shall not
engage in any business other than such business that is substantially the same
as conducted by the Borrower and its Subsidiaries as of the Closing Date and
other businesses in the energy industry reasonably related thereto (including,
without limitation, the gathering, fractionation, distillation, marketing,
processing, purchase, sale, storage, trading, treatment, and transportation of
natural gas, natural gas liquids, crude oil, and their products).

Section 7.9. Restrictive Agreements. The Borrower will not, and will not permit
any Material Subsidiary to, enter into or permit to exist any agreement or other
consensual arrangement that explicitly prohibits or restricts the ability of any
Material Subsidiary to make any payment of any dividend or other distribution,
direct or indirect, on account of any shares (or equivalent) of any class of
Capital Stock of such Material Subsidiary, now or hereafter outstanding;
provided that the foregoing shall not prohibit financial incurrence, maintenance
and similar covenants that indirectly have the practical effect of prohibiting
or restricting the ability of a Material Subsidiary to make such payments or
provisions that require that a certain amount of capital be maintained, or
prohibit the return of capital to shareholders above certain dollar

 

-74-



--------------------------------------------------------------------------------

limits; provided further, that the foregoing shall not apply to (i) prohibitions
and restrictions imposed by law or by this Agreement, (ii) prohibitions and
restrictions contained in, or existing by reason of, any agreement or instrument
(A) existing on the Closing Date, (B) relating to any Indebtedness of, or
otherwise to, any Person at the time such Person first becomes a Material
Subsidiary, so long as such prohibition or restriction was not created in
contemplation of such Person becoming a Material Subsidiary, and (C) effecting a
renewal, extension, refinancing, refund or replacement (or successive
extensions, renewals, refinancings, refunds or replacements) of Indebtedness or
other obligations issued or outstanding under an agreement or instrument
referred to in clauses (ii)(A) and (ii)(B) above, so long as the prohibitions or
restrictions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the prohibitions and restrictions contained in the original agreement or
instrument, as determined in good faith by an Authorized Officer, (iii) any
prohibitions or restrictions with respect to a Material Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iv) restrictions contained in joint venture agreements, partnership
agreements and other similar agreements with respect to a joint ownership
arrangement restricting the disposition or distribution of assets or property
of, or the activities of, such joint venture, partnership or other joint
ownership entity, or any of such entity’s subsidiaries, if such restrictions are
not applicable to the property or assets of any other entity and (v) any
prohibitions or restrictions on any Receivables Entity pursuant to a Permitted
Receivables Financing.

Section 7.10. Limitation on Amending Certain Documents. The Borrower will not,
and will not permit any Subsidiary to, modify or amend (a) (i) the Existing
Enogex Term Loan Agreement or (ii) the Existing Enogex Senior Notes, in each
case, to the extent such amendment would increase the principal amount of, or
extend the maturity of, the Indebtedness evidenced thereby, provided that this
clause (a) shall not prohibit any amendment to the Existing Enogex Term Loan
Agreement or the Existing Enogex Senior Notes, or refinancing of such
Indebtedness to the extent such amended or refinanced Indebtedness would
otherwise be permitted by Section 7.3 or (b) the Partnership Agreement or the
Material JV Agreements, in each case described in this clause (b), in a manner
that is materially adverse to the Lenders.

Section 7.11. Consolidated Leverage Ratio.

(a) The Borrower will not permit, as of the last day of each fiscal quarter, the
Consolidated Leverage Ratio as of such date to be (a) on any date of
determination other than during an Acquisition Period, greater than 5.00:1.00
and (b) on any date of determination during an Acquisition Period, greater than
5.50:1.00.

(b) For purposes of calculating compliance with the financial covenant set forth
in Section 7.11(a), Consolidated EBITDA may include, at Borrower’s option, any
Qualified Project EBITDA Adjustments as provided in the definition thereof.

Section 7.12. Interest Coverage Ratio. The Borrower will not permit, as of the
last day of each fiscal quarter occurring prior to the first date on which the
Borrower achieves Investment Grade Status, the ratio of Consolidated EBITDA to
Consolidated Interest Expense as of such date to be less than 3.00:1.00.

 

-75-



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT, ACCELERATION AND REMEDIES

Section 8.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) Any representation or warranty made or deemed made by or on behalf of the
Borrower under or in connection with this Agreement, any Credit Extension, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be incorrect or untrue in any material respect
(other than a representation and warranty that is subject to a materiality
qualifier in the text thereof, which shall be incorrect or untrue in any
respect) when made or deemed made.

(b) Nonpayment of (i) principal of any Loan or any Reimbursement Obligation when
due, (ii) interest upon any Loan or of any fee under any of the Loan Documents
within five (5) Business Days after the same becomes due or (iii) any other
obligation or liability under this Agreement or any other Loan Document within
ten (10) Business Days after the Borrower’s receipt of notice from the Agent of
such nonpayment.

(c) (i) The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3 (provided that such Event of Default shall be deemed
automatically cured or waived upon the delivery of such notice or the cure or
waiver of the related Default or Event of Default, as applicable), 6.4 (with
respect to the Borrower’s or any Material Subsidiary’s existence), or Article
VII or (ii) the breach by the Borrower of any of the terms or provisions of
Section 6.1(a), 6.1(b), 6.1(c), or 6.1(i) which is not remedied within five
(5) Business Days after written notice thereof is given by the Agent or a Lender
to the Borrower.

(d) The breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any Note which is not remedied within thirty
(30) days after written notice thereof is given by the Agent or a Lender to the
Borrower.

(e) (i) Failure of the Borrower or any Material Subsidiary to pay when due
(after any applicable grace period) any Material Indebtedness; (ii) the Borrower
or any Material Subsidiary shall default (after the expiration of any applicable
grace period) in the observance or performance of any covenant or agreement
relating to any Material Indebtedness and as a result thereof such Material
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; provided that the foregoing shall not apply to any mandatory
prepayment or optional redemption of any Indebtedness which would be required to
be repaid in connection with the consummation of a transaction by the Borrower
or any such Subsidiary not prohibited pursuant to this Agreement; or (iii) the
Borrower or any of its Material Subsidiaries shall not pay, or shall admit in
writing its inability to pay, its debts generally as they become due.

 

-76-



--------------------------------------------------------------------------------

(f) The Borrower or any of its Material Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, (v) take any formal corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 8.1(f), or (vi) fail to contest within the applicable time
period any appointment or proceeding described in Section 8.1(g).

(g) Without the application, approval or consent of the Borrower or any of its
Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in
Section 8.1(f) shall be instituted against the Borrower or any of its Material
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of ninety (90) consecutive days.

(h) A judgment or other court order for the payment of money in excess of
$100,000,000 (net of any amounts paid or covered by independent third party
insurance as to which the relevant insurance company does not dispute coverage)
shall be rendered against the Borrower or any Material Subsidiary and such
judgment or order shall continue without being vacated, discharged, satisfied or
stayed or bonded pending appeal for a period of forty-five (45) days.

(i) The Unfunded Liabilities of all Single Employer Plans could in the aggregate
reasonably be expected to result in a Material Adverse Effect or any ERISA Event
under clauses (a), (b) and (c) of the definition thereof shall occur in
connection with any Plan that could reasonably be expected to have a Material
Adverse Effect.

(j) Any Change of Control shall occur.

(k) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $100,000,000.

(l) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $100,000,000.

 

-77-



--------------------------------------------------------------------------------

(m) Any material portion of this Agreement or any Note shall fail to remain in
full force or effect or any action shall be taken by the Borrower to assert the
invalidity or unenforceability of any such Loan Document.

Section 8.2. Acceleration/Remedies.

(a) Automatic Acceleration of Maturity. If any Event of Default described in
Section 8.1(f) or (g) occurs with respect to the Borrower:

(i) the obligations of the Lenders (including the Swing Line Lender) to make
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs shall automatically terminate and the Obligations shall immediately become
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower;

(ii) the Borrower will be and become thereby unconditionally obligated, without
any further notice, act or demand, to deposit with the Agent an amount in
immediately available funds, which funds shall be held in the Cash Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time minus (y) the amount on deposit in the Cash Collateral Account at such time
which is free and clear of all rights and claims of third parties (other than
the Agent, the LC Issuers and the Lenders) and has not been applied against the
Obligations (the “Collateral Shortfall Amount”); and

(iii) the Agent shall at the request of, or may with the consent of, the
Required Lenders proceed to enforce its rights and remedies under any Loan
Document for the ratable benefit of the Lenders and the LC Issuers.

(b) Optional Acceleration of Maturity. If any Event of Default occurs (other
than an Event of Default described in Section 8.1(f) or (g)), the Agent, upon
the request of the Required Lenders, shall, or with the consent of the Required
Lenders, may:

(i) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives;

(ii) upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrower to deposit, and the Borrower will forthwith upon such demand and
without any further notice or act deposit with the Agent, the Collateral
Shortfall Amount, which funds shall be deposited in the Cash Collateral Account;
and

 

-78-



--------------------------------------------------------------------------------

(iii) proceed to enforce its rights and remedies under any Loan Document for the
ratable benefit of the Lenders and the LC Issuers.

(c) Rescission of Acceleration. If, after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 8.1(f) or (g) with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

(d) Application of Payments. In the event that the Obligations have been
accelerated pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), all payments
received by the Lenders upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:

FIRST, to the payment of all costs, internal charges, and out-of-pocket expenses
(including reasonable attorneys’ fees) of the Agent and the Lenders in
connection with enforcing the rights of the Lenders under the Loan Documents,
pro rata as set forth below;

SECOND, to payment of any fees owed to the Agent, or any Lender, pro rata as set
forth below;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans and to
the payment or Cash Collateralization of the outstanding LC Obligations, pro
rata, as set forth below;

FIFTH, to all other Obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus, or as a court of competent jurisdiction may
direct.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) subject to Section 2.24(a)(ii), each of the Lenders
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied; and (iii) to the extent that any amounts available for distribution
pursuant to clause “FOURTH” above are attributable to the issued but undrawn
amount of outstanding Facility LCs, such amounts shall be held by the Agent in
the Cash Collateral Account and applied (A) first, to reimburse the applicable
LC Issuer from time to time for any drawings under such Facility LCs and
(B) then, following the expiration of all Facility LCs, to all other obligations
of the types described in clauses “FOURTH”, “FIFTH” and “SIXTH” above in the
manner provided in this Section 8.2(d).

 

-79-



--------------------------------------------------------------------------------

Section 8.3. Preservation of Rights. The enumeration of the rights and remedies
of the Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Borrower, the Agent and the Lenders or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default. No waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.1, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations (other than
contingent indemnification obligations or Obligations which have been Cash
Collateralized in accordance with the terms hereof) have been paid in full.

ARTICLE IX.

GENERAL PROVISIONS

Section 9.1. Amendments.

(a) Amendments. Subject to the provisions of this Section 9.1, neither this
Agreement nor any other Loan Document (other than the Fee Letters), nor any
provision hereof or thereof, may be waived, amended, supplemented or modified
except pursuant to an instrument or instruments in writing entered into by the
Borrower and the Required Lenders (or the Agent with the consent in writing of
the Required Lenders); provided that no such waiver, amendment or modification
shall:

(i) without the consent of all of the Lenders affected thereby:

(A) extend the final maturity of any Loan or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof, or any Reimbursement Obligations related thereto, or reduce the
rate or extend the time of payment of any interest or fee payable hereunder or
Reimbursement Obligations related thereto (other than a waiver or rescission of
the application of the Default Rate pursuant to Section 2.11 or an acceleration
pursuant to Section 8.2(a)(i) or 8.2(b)(i));

(B) increase the amount of or extend the expiration date of any Lender’s
Commitment; or

 

-80-



--------------------------------------------------------------------------------

(C) extend the Scheduled Revolving Credit Maturity Date (other than as set forth
in Section 2.21); or

(ii) without the consent of all of the Lenders:

(A) Amend this Section 9.1 or Section 8.2(d) or 9.7 or Article XI;

(B) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend the definition of “Pro Rata
Share”; or

(C) permit the Borrower to assign its rights or obligations under this
Agreement.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
No amendment of any provision of this Agreement relating to any LC Issuer shall
be effective without the written consent of such LC Issuer. The Agent may waive
payment of the fee required under Section 12.3(c) without obtaining the consent
of any other party to this Agreement. Any Fee Letter may be amended by an
agreement entered into by each of the parties to such Fee Letter.

(b) Defaulting Lenders. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, to the fullest extent permitted
by Applicable Law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Section 9.2. Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

Section 9.3. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender or LC Issuer shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

-81-



--------------------------------------------------------------------------------

Section 9.4. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.5. Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Agent and the Lenders and supersede
all prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof.

Section 9.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided, that the parties hereto
expressly agree that each Arranger shall enjoy the benefits of the provisions of
Sections 9.7, 9.11 and 10.9 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

Section 9.7. Expenses; Indemnification.

(a) Costs and Expenses. The Borrower shall reimburse the Agent and the Arrangers
for all reasonable out-of-pocket costs and expenses (including the reasonable
fees and expenses of Bracewell & Giuliani LLP, counsel to Citi in its capacity
as Agent and an Arranger, and no other counsel of any other Lender or Arranger)
paid or incurred by the Agent or the Arrangers in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification and administration of the Loan Documents. The Borrower also agrees
to reimburse the Agent, the Syndication Agent, the Co-Documentation Agents, the
Arrangers, the Lenders and the LC Issuers (each such Person being called a
“Reimbursed Party” and collectively, the “Reimbursed Parties”) for all costs and
out-of-pocket expenses (including, without limitation, the reasonable fees and
disbursements of counsel, which shall be limited to a single firm of counsel for
the Reimbursed Parties, taken as a whole, and, if reasonably necessary, a single
firm of local or regulatory counsel in each appropriate jurisdiction and a
single firm of special counsel for each relevant specialty, in each case for the
Reimbursed Parties, taken as a whole and, solely in the case of an actual or
perceived conflict of interest (as reasonably identified by a Reimbursed Party),
where the Reimbursed Party affected by such conflict informs the Borrower of
such conflict, one additional firm of counsel in each relevant jurisdiction for
the affected Reimbursed Parties similarly situated, taken as a whole) paid or
incurred by any Reimbursed Party in connection with the enforcement of any of
their respective rights and remedies under the Loan Documents.

(b) Indemnification. The Borrower hereby further agrees to indemnify the Agent,
the Syndication Agent, the Co-Documentation Agents, each Arranger, each Lender,
each LC Issuer and each of their respective Related Parties (each such Person
being called an “Indemnitee”) from and against all losses, claims, damages,
penalties, judgments, liabilities and

 

-82-



--------------------------------------------------------------------------------

expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not such Indemnitee is a party thereto, and all
reasonable fees and disbursements of counsel, which shall be limited to a single
firm of counsel for all Indemnitees, taken as a whole, and, if reasonably
necessary, a single firm of local or regulatory counsel in each appropriate
jurisdiction and a single firm of special counsel for each relevant specialty,
in each case for all Indemnitees, taken as a whole and, solely in the case of an
actual or perceived conflict of interest (as reasonably identified by an
Indemnitee) where the Indemnitee affected by such conflict informs the Borrower
of such conflict, one additional firm of counsel in each relevant jurisdiction
for the affected Indemnitees similarly situated, taken as a whole) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent such losses, claims, damages, penalties,
judgments, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (2) a
material breach by such Indemnitee of its obligations under this Agreement or
(3) claims of one or more Indemnitees against another Indemnitee (other than
claims against the Agent or the Arrangers in their capacities as such) and not
involving any act or omission of the Borrower or any of its Related Parties. In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.7(b) applies, such indemnity will be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnitee or
any other person or an Indemnitee is otherwise a party thereto and whether or
not the transactions contemplated by this Agreement are consummated. The
obligations of the Borrower under this Section 9.7(b) shall survive the
termination of this Agreement. In no event shall this clause (b) operate to
expand the obligations of the Borrower under the first sentence of clause
(a) above to require the Borrower to reimburse or indemnify the Lenders, the LC
Issuers, the Syndication Agent or the Co-Documentation Agents for any amounts of
the type described therein. This Section 9.7(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

Section 9.8. Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each Lender and LC Issuer to
the extent that the Agent deems necessary.

Section 9.9. Accounting. Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.

Section 9.10. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

-83-



--------------------------------------------------------------------------------

Section 9.11. Nonliability; Waiver of Consequential Damages. The relationship
between the Borrower on the one hand and the Lenders and the Agent on the other
hand shall be solely that of borrower and lender. None of the Agent, the
Arrangers, the LC Issuers nor the Lenders shall have any fiduciary
responsibilities to the Borrower. None of the Agent, the Arrangers, the LC
Issuers nor the Lenders undertakes any responsibility to the Borrower to review
or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that none of the Agent,
the Arrangers, the LC Issuers nor the Lenders shall have liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower or any of
its Affiliates or any of their respective security holders or creditors for
losses suffered in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith or willful misconduct of the party from which
recovery is sought or (ii) a material breach by the party from which recovery is
sought of its obligations under this Agreement. Each party hereto agrees that no
other party hereto nor any of its Related Parties shall have any liability to
any other party hereto (or its Related Parties) on any theory of liability for
any special, indirect, consequential or punitive damages (including without
limitation, any loss of profits, business or anticipated savings) in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby; provided that this waiver shall in no way
limit the Borrower’s indemnification obligations in Section 9.7(b) to the extent
of any third-party claim for any of the foregoing, including the Borrower’s
obligation to indemnify Indemnitees for special, indirect, consequential or
punitive damages awarded against an Indemnitee.

Section 9.12. Confidentiality. Each of the Agent, the LC Issuers and the Lenders
agrees that any Information (as defined below) delivered or made available to it
shall (i) be kept confidential, (ii) be used solely in connection with
evaluating, approving, structuring, administering or enforcing the credit
facility contemplated hereby and (iii) not be provided to any other Person;
provided that nothing in clauses (i) and (iii) above shall prevent the Agent,
any LC Issuer or any Lender from disclosing such information (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) in
response to any order of any court or other governmental authority having
jurisdiction over it or as may otherwise be required pursuant to any requirement
of law or as requested by any self-regulatory body (in which case it shall
(i) promptly notify the Borrower in advance of disclosure, to the extent
permitted by law and to the extent practicable, and (ii) so furnish only that
portion of such Information which it is legally required to disclose), (d) if
legally compelled to do so in connection with any litigation or similar
proceeding (in which case it shall (i) promptly notify the Borrower in advance
of disclosure, to the extent permitted by law and to the extent practicable, and
(ii) so furnish only that portion of such Information which it is legally
required to disclose), (e) to any other party hereto, (f) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its

 

-84-



--------------------------------------------------------------------------------

rights or obligations under this Agreement, or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, or (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent, any LC Issuer or any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or its Related Parties and which is not known to be
subject to a duty of confidentiality to the Borrower or its Affiliates (unless
and until such Person is made aware of the confidential nature of such
information, if any) or (k) to governmental regulatory authorities in connection
with any regulatory examination of the Agent, any LC Issuer or any Lender or in
accordance with the Agent’s, any LC Issuer’s or any Lender’s regulatory
compliance policy if the Agent or such LC Issuer or Lender deems necessary for
the mitigation of claims by those authorities against the Agent, such LC Issuer
or such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Related Parties relating to the Borrower or any Affiliate thereof or any
of their respective businesses, assets, properties, operations, products,
results or condition (financial or otherwise) other than (i) any such
information that is received by the Agent, any LC Issuer or any Lender from a
source other than the Borrower and which is not known to be subject to a duty of
confidentiality to the Borrower or its Affiliates (unless and until such Person
is made aware of the confidential nature of such information, if any),
(ii) information that is publicly available other than as a result of the breach
of a duty of confidentiality by such Person or its Related Parties or by another
Person known by any of the foregoing to be subject to such a duty of
confidentiality, (iii) information already known to or, other than information
described in clause (i) above, in the possession of the Agent, any LC Issuer or
any Lender prior to its disclosure by the Borrower, or (iv) information that is
independently developed, discovered or arrived at by the Agent, any LC Issuer or
any Lender. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.13. Lenders Not Utilizing Plan Assets. Each Lender represents and
warrants that none of the consideration used by such Lender to make its Loans
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.

Section 9.14. Nonreliance. Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Credit Extensions provided for herein.

Section 9.15. Disclosure. The Borrower and each Lender, including the LC
Issuers, hereby acknowledge and agree that Citibank and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.

 

-85-



--------------------------------------------------------------------------------

Section 9.16. USA Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

Section 9.17. Excluded Subsidiaries. The Borrower shall have the right, at any
time with prior written notice to the Agent, to (i) designate any Subsidiary as
an Excluded Subsidiary in accordance with the requirements of such definition or
(ii) remove any Subsidiary from being an Excluded Subsidiary; provided that with
respect to any Subsidiary, after the second designation of such Subsidiary as a
Non-Excluded Subsidiary from an Excluded Subsidiary, such Subsidiary may not be
re-designated as an Excluded Subsidiary at a later date.

Section 9.18. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually executed original counterpart of this
Agreement.

Section 9.19. Removal of Lender. Notwithstanding anything herein or in any other
Loan Document to the contrary, the Borrower may, at any time in its sole
discretion, remove any Lender upon 15 Business Days’ written notice to such
Lender and the Agent (the contents of which notice shall be promptly
communicated by the Agent to the LC Issuers and the Lenders), such removal to be
effective at the expiration of such 15-day notice period; provided, however,
that no Lender may be removed hereunder at a time when an Event of Default shall
have occurred and be continuing; and provided, further, that if such Lender is
an LC Issuer that has issued any outstanding Facility LCs at such time, its
rights and obligations as an LC Issuer with respect to such Facility LCs shall
continue in full force and effect, notwithstanding its removal as a Lender. Each
notice by the Borrower under this Section 9.19 shall constitute a representation
by the Borrower that the removal described in such notice is permitted under
this Section 9.19. Concurrently with such removal and as a condition thereof,
the Borrower shall pay to such removed Lender (or, if such Lender is a
Defaulting Lender, to Agent) all amounts owing to such Lender hereunder
(including any amounts arising under Section 3.4 as a consequence of such
removal) and under any other Loan Document in immediately available funds. Upon
full and final payment hereunder of all amounts owing to such removed Lender,
such Lender shall make appropriate entries in its accounts evidencing payment of
all Loans hereunder and releasing the Borrower from all obligations owing to the
removed Lender in respect of the Loans hereunder and surrender to the Agent for
return to the Borrower any Notes of the Borrower then held by it. Effective
immediately upon such full and final payment, such removed Lender will not be
considered to be a “Lender” for purposes of this Agreement, except for the
purposes of any provision hereof that by its terms survives the termination of
this Agreement and the payment of the amounts payable hereunder. Effective
immediately upon such removal, the Commitment of such removed Lender shall
immediately terminate. Such removal will not, however, affect the Commitments of
any other Lenders hereunder.

 

-86-



--------------------------------------------------------------------------------

Section 9.20. Notices.

(a) Notices. Except as otherwise permitted by Section 2.14, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of the Borrower, the Lenders,
the LC Issuers or the Agent, at its address or facsimile number set forth on the
signature pages hereof or, (y) in the case of any party, at such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Agent and the Borrower in accordance with the provisions of this
Section 9.20. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that, subject to Section 2.14, notices to the Agent
under Article II shall not be effective until received.

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or LC Issuer pursuant to Section 2.16 if such Lender or LC
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Change of Address. The Borrower, the Agent, any LC Issuer and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

ARTICLE X.

THE AGENT

Section 10.1. Appointment and Authority. Each of the Lenders and the LC Issuers
hereby irrevocably designates and appoints Citibank to act on its behalf as the
Agent hereunder and under the other Loan Documents and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the LC Issuers and the Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other

 

-87-



--------------------------------------------------------------------------------

Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 10.2. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

Section 10.3. Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Applicable Law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 9.1) or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to the Agent in writing by the Borrower, a Lender
or an LC Issuer.

 

-88-



--------------------------------------------------------------------------------

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

Section 10.4. Reliance by the Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance or Modification of a Facility LC, that by its
terms must be fulfilled to the satisfaction of a Lender or an LC Issuer, the
Agent may presume that such condition is satisfactory to such Lender or LC
Issuer unless the Agent shall have received notice to the contrary from such
Lender or LC Issuer prior to the making of such Loan or the issuance or
Modification of such Facility LC. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 10.5. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents selected and appointed by the
Agent. The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility evidenced hereby as well as activities as Agent. The Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

Section 10.6. Resignation of Agent.

(a) The Agent may at any time give notice of its resignation to the Lenders, the
LC Issuers and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (and so
long as no Event of Default shall have occurred and be continuing, subject to
the approval of the Borrower, such approval not to be unreasonably withheld or
delayed (it being understood and agreed that if such proposed successor Agent is
unwilling or unable to be appointed as the successor Swing Line Lender or LC
Issuer, as applicable, it shall not be unreasonable for the Borrower to withhold
its

 

-89-



--------------------------------------------------------------------------------

consent)), to appoint a successor from among the Lenders, which shall be a bank
with an office in the United States having capital and retained earnings of at
least $100,000,000, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders and
the LC Issuers, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph (with the approval of the Borrower to the extent required above).
Whether or not a successor has been appointed, such resignation of the retiring
Agent shall become effective in accordance with such notice on the Resignation
Effective Date (except that in the case of any collateral security held by the
retiring Agent on behalf of the Lenders, the Swing Line Lender or any LC Issuer
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed and
accepts such appointment).

(b) With effect from the Resignation Effective Date (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring Agent,
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or retired Agent
(other than any rights to indemnity payments owed to the retiring Agent), and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article X and Section 9.7 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent. In the event that there is a successor to
the Agent by merger, or the Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.6, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Agent.

(c) Any resignation by Citibank as Agent pursuant to this Section shall, unless
otherwise agreed, also constitute its resignation (as of the Resignation
Effective Date) as an LC Issuer and Swing Line Lender (but, in the case of the
LC Issuer, only with respect to any Facility LCs issued after such date of
resignation). Upon the acceptance of a successor’s appointment as Agent
hereunder (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (ii) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of its duties and obligations in such capacities hereunder or under the
other Loan Documents, and (iii) after such acceptance, the successor LC Issuer
shall use commercially reasonable efforts to issue letters of credit in
substitution for the Facility LCs issued by the retiring LC Issuer, if any,
outstanding at the time of such succession.

 

-90-



--------------------------------------------------------------------------------

Section 10.7. Non-Reliance on Agent and Other Lenders. Each Lender and LC Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and LC Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.8. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agent, the Co-Documentation Agents, or
the Arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or an
LC Issuer hereunder.

Section 10.9. Agent, Arrangers and Co-Documentation Agent Fees. The Borrower
agrees to pay to the Agent, each Arranger and each Co-Documentation Agent, for
their respective accounts, the fees agreed to by the Borrower pursuant to the
applicable Fee Letters.

Section 10.10. Reimbursement and Indemnification.

(a) The Lenders agree to reimburse and indemnify the Agent, the Syndication
Agent, the Arrangers and the Co-Documentation Agents ratably in proportion to
the Lenders’ Pro Rata Shares of the Aggregate Commitment (or, if the Aggregate
Commitment has been terminated, of the Outstanding Credit Exposure) for any
amounts not reimbursed by the Borrower (a) for which the Agent, the Syndication
Agent, any Arranger or any Co-Documentation Agent is entitled to reimbursement
by the Borrower under the Loan Documents, (b) for any other expenses incurred by
the Agent, the Syndication Agent, any Arranger or any Co-Documentation Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents and (b) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent, the Syndication Agent,
any Arranger or any Co-Documentation Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including for any such amounts incurred
by or asserted against the Agent, the Syndication Agent, any Arranger or any
Co-Documentation Agent in connection with any dispute between the Agent, the
Syndication Agent, any Arranger any Co-Documentation Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents (collectively, the
“Indemnified Costs”); provided that (i) no Lender shall be liable for any
portion of the Indemnified Costs that are found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad

 

-91-



--------------------------------------------------------------------------------

faith or willful misconduct of the party seeking indemnification and (ii) any
indemnification required pursuant to Section 3.4 shall, notwithstanding the
provisions of this Section 10.9, be paid by the relevant Lender in accordance
with the provisions thereof. The failure of any Lender to reimburse the Agent,
the Syndication Agent, any Arranger or any Co-Documentation Agent, as the case
may be, promptly upon demand for its Pro Rata Share of any amount required to be
paid by the Lenders as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse the Agent, the Syndication Agent, any Arranger
or any Co-Documentation Agent, as the case may be, for its Pro Rata Share of
such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse such Agent, Syndication Agent, Arranger or Co-Documentation
Agent, as the case may be, for such other Lender’s Pro Rata Share of such
amount. The obligations of the Lenders under this Section 10.9 shall survive
payment of the Obligations and termination of this Agreement.

(b) Each Lender shall, ratably in accordance with its Pro Rata Share, indemnify
the LC Issuers, and their respective Related Parties (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except as result from such indemnitees’ gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction by final
non-appealable judgment) that any such indemnitees may suffer or incur in
connection with the Loan Documents or any action taken or omitted by such
indemnitee under the Loan Documents.

Section 10.11. Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law, the Lenders hereby agree that the Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise for and on behalf of the Lenders:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the LC Issuers and the
Agent and their respective agents and counsel and all other amounts due the
Lenders and the Agent under Sections 2.5, 2.20(d), 9.7 and 10.9) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to the
Lenders and the LC Issuers, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.5,
2.20(d), 9.7 and 10.9.

 

-92-



--------------------------------------------------------------------------------

Section 10.12. Trust Indenture Act. In the event that Citibank or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by the Borrower or any of its Subsidiaries, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of the Borrower or any of its
Subsidiaries hereunder or under any other Loan Document by or on behalf of
Citibank in its capacity as the Agent for the benefit of any Lender under any
Loan Document (other than Citibank or an Affiliate of Citibank) and which is
applied in accordance with the Loan Documents shall be deemed to be exempt from
the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

Section 11.1. Setoff. In addition to, and without limitation of, any rights of
the Lenders under Applicable Law, from and after the date that the Obligations
have been accelerated pursuant to Section 8.2(a) or Section 8.2(b) (and for so
long as such acceleration has not been rescinded by the Required Lenders), each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by Applicable Law, to set-off and apply
any and all deposits (including all account balances, whether general or
special, time or demand, provisional or final and whether or not collected or
available) at any time held, and any other Indebtedness or obligations (in
whatever currency) at any time held or owing, by such Lender or any such
Affiliate, to or for the credit or account of the Borrower against any and all
of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.24 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the LC
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender and LC Issuer agrees to notify the Borrower
and the Agent promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

Section 11.2. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than
(i) payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5, (ii) payments in
accordance with Section 2.21 to any Lender which has not extended its Commitment
pursuant to such Section and (iii) payments to which the LC Issuers or the Swing
Line Lender are entitled under Section 2.20(g) or 2.23(d), as

 

-93-



--------------------------------------------------------------------------------

applicable) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a portion of the Aggregate
Outstanding Credit Exposure held by the other Lenders so that after such
purchase each Lender will hold its Pro Rata Share of the Aggregate Outstanding
Credit Exposure. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their respective Pro Rata Shares of the Aggregate Outstanding Credit
Exposure. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (a) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (b) any assignment by any Lender must be made in compliance with
Section 12.3, and (c) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3(c). The parties to this Agreement acknowledge that clause (b) of
this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including any pledge
or assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat each Lender which made any
Credit Extension or which holds any Note as the owner thereof for all purposes
hereof unless and until such Lender complies with Section 12.3; provided that
the Agent may in its discretion (but shall not be required to) follow
instructions from the Lender which made any Credit Extension or which holds any
Note to direct payments relating to such Credit Extension or Note to another
Person. Any assignee of the rights to any Credit Extension or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Lender, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Credit Extension (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Credit Extension.

Section 12.2. Participations.

(a) Permitted Participants; Effect. Any Lender may at any time, without the
consent of, or notice to, the Borrower, any LC Issuer, the Swing Line Lender or
the Agent, sell participations to any Person (other than a natural Person, the
Borrower or any of the Borrower’s

 

-94-



--------------------------------------------------------------------------------

Affiliates or Subsidiaries or, unless an Event of Default has occurred and is
continuing, (x) any competitor of the Borrower or any of its Subsidiaries or
(y) any other company engaged in the business of selling or distributing energy
products; provided that this clause (y) shall not apply to any financial
institution solely as a result of such Person trading in commodity products)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents, if any, shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the owner of
its Outstanding Credit Exposure and the holder of any Note issued to it in
evidence thereof for all purposes under the Loan Documents and all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interest and (iv) the Borrower, the
Agent, the LC Issuers and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.10 with respect to any payments made by such
Lender to its Participant(s).

(b) Voting Rights. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of this
Agreement other than any amendment, modification or waiver with respect to any
Credit Extension or Commitment in which such Participant has an interest which
would require consent of all of the Lenders or all of the affected Lenders
pursuant to the terms of Section 9.1.

(c) Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(g) (it being understood that the documentation required under
Section 3.5(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.19 and 3.7 as if it were an assignee
under Section 12.3; and (ii) shall not be entitled to receive any greater
payment under Section 3.1 or 3.5, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
commercially reasonable efforts to require such Participant comply with the
provisions of Sections 2.19 and 3.7 as if it were a Lender and to cooperate with
the Borrower in enforcing such provisions against such Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.1 as though it were a Lender; provided that such Participant
agrees to be subject to Section 11.2 as though it were a Lender.

(d) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the

 

-95-



--------------------------------------------------------------------------------

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

Section 12.3. Assignments.

(a) Permitted Assignments. Any Lender (excluding for purposes of this
Section 12.3(a), the Swing Line Lender or the LC Issuers) may at any time assign
to one or more Eligible Assignees (such an assignee, a “Purchaser”) all or any
part of its rights and obligations under the Loan Documents. The parties to each
assignment shall execute and deliver to the Agent an Assignment and Assumption
Agreement. Each such assignment with respect to an Eligible Assignee which is
not a Lender or an Affiliate of a Lender or an Approved Fund shall either be in
an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Borrower and the Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment. Each partial assignment made by a
Lender shall be made as an assignment of a proportionate part of all of such
Lender’s rights and obligations under this Agreement with respect to the Loans
and Commitments assigned.

(b) Consents. The consent of the Agent, the Swing Line Lender and the LC Issuers
(each such consent not to be unreasonably withheld or delayed) shall be required
prior to an assignment becoming effective; provided that the consent of the
Agent shall not be required for any assignment to a Person that is a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender. The
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required prior to an assignment becoming effective unless
(i) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) an Event of Default has occurred and is continuing; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within fifteen (15) days
after having received notice thereof. Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.

(c) Effect; Effective Date. Subject to acceptance and recording of the
assignment by the Agent pursuant to Section 12.3(d), upon (i) delivery to the
Agent of an Assignment and Assumption Agreement pursuant to Section 12.3(a),
together with any consents required by Section 12.3(b), (ii) payment by the
parties to the Assignment and Assumption Agreement (other than the Borrower) of
a $3,500 fee to the Agent for processing such assignment (unless such fee is
waived by the Agent) and (iii) delivery to the Borrower and the

 

-96-



--------------------------------------------------------------------------------

Agent of the documents required by Section 3.5, such Assignment and Assumption
Agreement shall become effective on the effective date specified in such
Assignment and Assumption Agreement. The Assignment and Assumption Agreement
shall contain a representation and warranty by the Purchaser to the effect that
none of the funds, money, assets or other consideration used to make the
purchase and assumption of the Commitment and Outstanding Credit Exposure under
the applicable assignment agreement constitutes “plan assets” as defined under
ERISA and that the rights, benefits and interests of the Purchaser in and under
the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the Agent. In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that no assignment by a Defaulting Lender will constitute
or effect a waiver or release of any claim of any party arising from such Lender
being a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrower of the Notes (if any) held by the transferor Lender, new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or if the Aggregate Commitment has been terminated, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.

(d) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower (and the Borrower hereby designates the Agent to act in such
capacity), shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(e) No Assignment to Certain Persons. No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) any
Defaulting Lender or

 

-97-



--------------------------------------------------------------------------------

any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii) or
(iii) unless an Event of Default has occurred and is continuing, (x) any
competitor of the Borrower or any of its Subsidiaries or (y) any other company
engaged in the business of selling or distributing energy products; provided
that this clause (y) shall not apply to any financial institution solely as a
result of such Person trading in commodity products.

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(g) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, each LC Issuer, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Facility LCs and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Section 12.4. Dissemination of Information. The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.12.

Section 12.5. Tax Certifications. If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

Section 12.6. No Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. The Agent and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against the Borrower under any Loan Document with respect to the Obligations
shall be asserted against the General Partner (in its individual capacity).

 

-98-



--------------------------------------------------------------------------------

ARTICLE XIII.

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 13.1. CHOICE OF LAW. UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, THE
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Section 13.2. CONSENT TO JURISDICTION. THE BORROWER, THE AGENT AND EACH LENDER
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND THE BORROWER, THE AGENT AND EACH LENDER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 13.3. WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

-99-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

BORROWER:   CENTERPOINT ENERGY FIELD SERVICES LP     By:   CNP OGE GP LLC, its
General Partner     By:  

/s/ Gary Whitlock

      Name: Gary Whitlock       Title: Acting Chief Financial Officer    
Address:    

CenterPoint Energy Field Services LP

 

c/o CenterPoint Energy, Inc.

1111 Louisiana Street

Houston, TX 77002

Attention: Chief Financial Officer

Fax: 713.207.9680

 

and

 

c/o OGE Enogex Holdings LLC

321 North Harvey

P.O. Box 321

Oklahoma City, Oklahoma 73101-0321

Attention: Sean Trauschke

Fax: 405.553.3760

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

 

 

AGENT AND THE LENDERS:     CITIBANK, N.A., as Agent, Swing Line Lender, LC
Issuer and as a Lender     By:  

/s/ Maureen Maroney

         Name: Maureen Maroney       Title: Vice President     Address:       
Citi Global Loan Services        1615 Brett Road        New Castle, Delaware
19720     Attention:   Thomas Schmitt     Phone:   (302) 894-6088     Facsimile:
  (212) 994-0961     Email:   global.loans.support@citi.com       (CC:
Thomas.schmitt@citi.com)     Compliance Certificates: oploanswebadmin@citi.com  
  With a copy to :        Address:        388 Greenwich Street, 34th Floor     
  New York, NY 10013        Attention:   Amit Vasani        Phone:  
212-816-4166        Facsimile:   646-291-1685        Email:  
amit.vasani@citi.com

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:  

/s/ Joselin Fernandes

  Name: Joselin Fernandes   Title: Associate Director By:  

/s/ James Morgan

  Name: James Morgan   Title: Executive Director UBS AG, STAMFORD BRANCH, as LC
Issuer By:  

/s/ Joselin Fernandes

  Name: Joselin Fernandes   Title: Associate Director By:  

/s/ James Morgan

  Name: James Morgan   Title: Executive Director Address: 677 Washington
Boulevard Stamford, CT 06901

Attention:

Facsimile:

 

Banking Products Services

(203) 719-4176

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

and LC Issuer

By:  

/s/ Bridget Killackey

  Name: Bridget Killackey   Title: Vice President Address: Attention: Phone:
Facsimile:

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and LC Issuer

By:  

/s/ Leanne S. Phillips

  Name: Leanne S. Phillips   Title: Director Address: 1000 Louisiana St. 10th
Floor   MAC T10002-107   Houston, TX 77002 Attention:   Laura Bowen Phone:  
713-319-1805 Facsimile:   713-651-8101

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and an

LC Issuer

By:  

/s/ William A. Merritt, III

  Name: William A. Merritt, III   Title: Vice President Address:   NC1-007-17-18
  100 N. Tryon St.   Charlotte, NC 28202 Attention:   William A. Merritt, III
Phone:   980-386-9762 Facsimile:   980-683-6339

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Diane Rolfe

  Name: Diane Rolfe   Title: Director Address: 745 Seventh Avenue       New
York, NY 10019 Attention:   May Huang Phone:   212 526-07878 Facsimile:   212
526-5115

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender

By:  

/s/ Mark Oberreuter

  Name: Mark Oberreuter   Title: Vice President Address: 1100 Louisiana St;
Suite 4850 Houston, Texas 77002 Attention:     Mark Oberreuter Phone:    
713-655-3879 Facsimile:     713-658-0116

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:  

/s/ Christopher Reo Day

  Name: Christopher Reo Day   Title: Authorized Signatory By:  

/s/ Tyler R. Smith

  Name: Tyler R. Smith   Title: Authorized Signatory Address: Eleven Madison
Avenue   New York, NY 10010 Attention:   Christopher Day Phone:   (212) 325-2841
Facsimile:   (212) 322-3124

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President Address: 60 Wall St New York, New
York 10005 Attention:   Ming K. Chu Phone:   212-250-5451 Facsimile:  
212-797-4420

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory Address: 200 West Street  
    New York, NY 10282 Attention:   Michelle Latzoni Phone:   (212)934-3921

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Leon Mo

  Name: Leon Mo   Title: Authorized Signatory

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Kelly Chin   Name: Kelly Chin  
Title: Authorized Signatory Address:   One Utah Center 201 South Main St, 5th Fl
Salt Lake City, UT 84111 Attention:   Kelly Chin Phone:   212-761-7319
Facsimile:   646-290-2831

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Frank Lambrinos   Name: Frank
Lambrinos   Title: Authorized Signatory Address: Loans Administration Three
World Financial Center 5th Floor New York, NY 10281 Attention:   Loans
Administration Phone:   (212) 428-6322 Facsimile:   (212) 428-2372

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:   /s/ Emily Freedman   Name:
Emily Freedman   Title: Vice President

Address: 600 Washington Boulevard

      Stamford, CT 06901

Attention:   Emily Freedman Phone:   203-897-3749 Facsimile:   203-873-3543

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Yann Pirio   Name: Yann Pirio   Title:
Director

Address: 3333 Peachtree Rd NE, 8th Floor Atlanta, GA 30326 Attention:   Andrew
Johnson Phone:   404-439-7451 Facsimile:   404-439-7470

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ James O’Shaughnessy  
Name: James O’Shaughnessy   Title: Vice President

Address: 461 Fifth Avenue New York, NY 10017 Attention:   James O’Shaughnessy
Phone:   (917) 326-3924 Facsimile:   (347) 453-3831

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Ian Payne

  Name: Ian Payne   Title: Vice President Address: 2200 Post Oak Blvd. 21st
Floor, Houston, TX 77056 Attention:   Ian Payne Phone:   713.499.7043 Facsimile:
  713.499.8722

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Berry

  Name: John Berry   Title: Vice President Address:  

249 Fifth Avenue

One PNC Plaza

Pittsburgh, PA 15222-2707

Attention:   M. Colin Warman Phone:   412-768-9482 Facsimile:   412-762-6484

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Hussam S. Alsahlani

  Name: Hussam S. Alsahlani   Title: Vice President Address:  

One BNY Mellon Center

500 Grant Street, Rm 3600

Pittsburgh, PA 15258

Attention:   Sam Alsahlani Phone:   412-234-5624 Facsimile:   412-236-6112

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Keven D. Smith

  Name: Keven D. Smith   Title: Senior Vice President Address:  

4900 Tiedeman Road

Brooklyn, OH 444144

Attention:   Yvette Dyson-Owens Phone:   216-813-4813 Facsimile:   216-370-6119

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Keith Burson

  Name: Keith Burson   Title: Vice President Address:  

50 South La Salle Street

Chicago, Illinois 60603

Attention:   Keith Burson Phone:   312-444-3099 Facsimile:   312-557-1425

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF OKLAHOMA, as a Lender By:  

/s/ Laura Christofferson

  Name: Laura Christofferson   Title: Senior Vice President Address:  

201 Robert S. Kerr Ave

Oklahoma City, OK 73102

Attention:   Laura Christofferson Phone:   405-272-2327 Facsimile:  
405-272-2588

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

UMB BANK, NA, as a Lender By:  

/s/ Mary Wolf

  Name: Mary Wolf   Title: Senior Vice President Address:  

204 Robinson, Suite 201

Oklahoma City, OK 73102

Attention:   Mary Wolf Phone:   405 840 6151 Facsimile:   405 840 5574

 

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   COMMITMENT  

Citibank, N.A.

   $ 75,428,572.00   

UBS Loan Finance LLC

   $ 75,428,571.00   

JPMorgan Chase Bank, N.A.

   $ 75,428,571.00   

Wells Fargo Bank, National Association

   $ 75,428,571.00   

Bank of America, N.A.

   $ 72,000,000.00   

Barclays Bank PLC

   $ 72,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 72,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 72,000,000.00   

Deutsche Bank AG New York Branch

   $ 72,000,000.00   

Goldman Sachs Bank USA

   $ 72,000,000.00   

Mizuho Corporate Bank, Ltd.

   $ 72,000,000.00   

Morgan Stanley Bank, N.A.

   $ 72,000,000.00   

Royal Bank of Canada

   $ 72,000,000.00   

The Royal Bank of Scotland plc

   $ 72,000,000.00   

SunTrust Bank

   $ 72,000,000.00   

U.S. Bank National Association

   $ 72,000,000.00   

Compass Bank

   $ 57,142,857.00   

PNC Bank, National Association

   $ 57,142,857.00   

The Bank of New York Mellon

   $ 28,571,429.00   

KeyBank National Association

   $ 28,571,429.00   

The Northern Trust Company

   $ 28,571,429.00   

BOKF, NA dba Bank of Oklahoma

   $ 17,142,857.00   

UMB Bank, NA

   $ 17,142,857.00   

AGGREGATE COMMITMENT

   $ 1,400,000,000.00   



--------------------------------------------------------------------------------

PRICING SCHEDULE

Leverage-Based Pricing Grid:

 

     LEVEL
I
STATUS     LEVEL
lI
STATUS     LEVEL
III
STATUS     LEVEL
IV
STATUS     LEVEL
V
STATUS  

Applicable Margin for Eurodollar Rate Advances

     1.75 %      2.00 %      2.25 %      2.75 %      3.00 % 

Applicable Margin for Base Rate Advances

     0.75 %      1.00 %      1.25 %      1.75 %      2.00 % 

Applicable Fee Rate for Commitment Fee

     0.25 %      0.325 %      0.50 %      0.50 %      0.50 % 

Ratings-Based Pricing Grid:

 

     LEVEL
I
STATUS     LEVEL
II
STATUS     LEVEL
III
STATUS     LEVEL
IV
STATUS     LEVEL
V
STATUS  

Applicable Margin for Eurodollar Rate Advances

     1.25 %      1.375 %      1.625 %      1.75 %      2.00 % 

Applicable Margin for Base Rate Advances

     0.25 %      0.375 %      0.625 %      0.75 %      1.00 % 

Applicable Fee Rate for Commitment Fee

     0.15 %      0.20 %      0.25 %      0.30 %      0.35 % 

“Designated Rating” means, with respect to S&P, Moody’s and Fitch (collectively,
the “Rating Agencies” and each a “Rating Agency”), (i) the rating assigned by
such Rating Agency to the Loans at any time such a rating is in effect, (ii) if
and only if such Rating Agency does not have in effect a rating described in the
preceding clause (i), the rating assigned by such Rating Agency to the 2013 Term
Loan Facility at any time such a rating is in effect, (iii) if and only if such
Rating Agency does not have in effect a rating described in the preceding
clauses (i) or (ii), the Borrower’s long-term senior unsecured non-credit
enhanced debt rating, or (iv) if and only if such Rating Agency does not have in
effect a rating described in the preceding clauses (i), (ii) or (iii), the
Borrower’s “company” or “corporate credit” rating (or its equivalent) assigned
by such Rating Agency.



--------------------------------------------------------------------------------

“Fitch Rating” means, at any time, the Designated Rating issued by Fitch and
then in effect.

“Level I Status” exists at any date if, (a) with respect to the Leverage-Based
Pricing Grid, on such date, the Borrower’s Consolidated Leverage Ratio is less
than 2.5:1.0 and (b) with respect to the Ratings-Based Pricing Grid, on such
date, the Borrower has the following Designated Ratings: a Moody’s Rating of
Baa1 or better, a Fitch Rating of BBB+ or better and an S&P Rating of BBB+ or
better, subject to the last paragraph of this Pricing Schedule.

“Level II Status” exists at any date if, (a) with respect to the Leverage-Based
Pricing Grid, on such date, (i) the Borrower has not qualified for Level I
Status and (ii) the Borrower’s Consolidated Leverage Ratio is greater than or
equal to 2.5:1.0 but less than 3.0 to 1.0 and (b) with respect to the
Ratings-Based Pricing Grid, on such date, (i) the Borrower has not qualified for
Level I Status and (ii) the Borrower has the following Designated Ratings: a
Moody’s Rating of Baa2 or better, a Fitch Rating of BBB or better and an S&P
Rating of BBB or better, subject to the last paragraph of this Pricing Schedule.

“Level III Status” exists at any date if, (a) with respect to the Leverage-Based
Pricing Grid, on such date, (i) the Borrower has not qualified for Level I
Status or Level II Status and (ii) the Borrower’s Consolidated Leverage Ratio is
greater than or equal to 3.0:1.0 but less than 3.5 to 1.0 and (b) with respect
to the Ratings-Based Pricing Grid, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower has the
following Designated Ratings: a Moody’s Rating of Baa3 or better, a Fitch Rating
of BBB- or better and an S&P Rating of BBB- or better, subject to the last
paragraph of this Pricing Schedule.

“Level IV Status” exists at any date if, (a) with respect to the Leverage-Based
Pricing Grid, on such date, (i) the Borrower has not qualified for Level I
Status, Level II Status or Level III Status and (ii) the Borrower’s Consolidated
Leverage Ratio is greater than or equal to 3.5:1.0 but less than 4.0 to 1.0 and
(b) with respect to the Ratings-Based Pricing Grid, on such date, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Borrower has the following Designated Ratings: a Moody’s
Rating of Ba1 or better, a Fitch Rating of BB+ or better and an S&P Rating of
BB+ or better, subject to the last paragraph of this Pricing Schedule.

“Level V Status” exists at any date if, with respect to the Leverage-Based
Pricing Grid and the Ratings-Based Pricing Grid, on such date, the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

“Moody’s Rating” means, at any time, the Designated Rating issued by Moody’s and
then in effect.

“S&P Rating” means, at any time, the Designated Rating issued by S&P, and then
in effect.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.



--------------------------------------------------------------------------------

The Applicable Margin and the Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
from its then-current Moody’s Rating, Fitch Rating and S&P Rating. The credit
rating in effect on any date for the purposes of this Pricing Schedule is that
in effect at the close of business on such date. The Borrower shall at all times
maintain a Designated Rating from at least one of Moody’s, Fitch and S&P. If at
any time the Borrower does not have a Designated Rating from any of Moody’s,
Fitch or S&P, Level V Status shall exist.

Notwithstanding the foregoing, (i) if the Designated Ratings are split and all
three ratings fall in different levels, the Applicable Margin and the Applicable
Fee Rate shall be based upon the level indicated by the middle rating; (ii) if
the Designated Ratings are split and two of the ratings fall in the same level
(the “Majority Level”) and the third rating is in a different level, the
Applicable Margin and the Applicable Fee Rate shall be based upon the Majority
Level; (iii) if only two of the three Rating Agencies issue a Designated Rating,
the higher of such ratings shall apply, provided that if the higher rating is
two or more levels above the lower rating, the rating next below the higher of
the two shall apply; (iv) if only one of the three Rating Agencies issues a
Designated Rating, such rating shall apply; and (v) if the Designated Rating
established by S&P, Moody’s or Fitch shall be changed (other than as a result of
a change in the rating system of S&P, Moody’s or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable Rating
Agency. If the rating system of S&P, Moody’s or Fitch shall change, or if any of
S&P, Moody’s or Fitch shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Agent shall negotiate in good faith if
necessary to amend this provision to reflect such changed rating system or the
unavailability of Designated Ratings from such Rating Agencies and, pending the
effectiveness of any such amendment, the Applicable Margin and the Applicable
Fee Rate shall be determined by reference to the Designated Rating of such
Rating Agency most recently in effect prior to such change or cessation.